Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 1 of 33




             SEC109
                  Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 2 of 33
                                                                                                        Samuel Dowd
                                                                                                           12/13/2019

 1          UNITED STATES DISTRICT COURT                    1                  INDEX
 2       FOR THE SOUTHERN DISTRICT OF NEW YORK              2 WITNESS:                         EXAMINATION
 3                                                          3 SAMUEL DOWD
 4 U.S. SECURITIES AND )                                    4       BY MS. D'ALLAIRD                     4
                                                            5       BY MS. BAILEY                     121
   EXCHANGE COMMISSION, )                                   6       BY MR. SMITH                      122
 5                 )                                        7
         Plaintiff, )                                                        EXHIBITS
 6                 ) Case No.                               8
   vs.               ) 19-cv-5244(AKH)                        EXHIBIT NO. PAGE DESCRIPTION
 7                 )                                        9
   KIK INTERACTIVE INC., )                                    Exhibit 171     5 Subpoena to Testify in a
 8                 )                                       10               Civil Action
         Defendant. )                                      11 Exhibit 172    11 11/27/19 Letter to Stephan
 9 _______________________)                                                 Schlegelmilch from Neil
                                                           12               Smith
10                                                         13 Exhibit 173    27 9/26/17 Email to
11                                                                          from Kin by K k
12                                                         14               SD_KIK_0000721 - 722
13                                                         15 Exhibit 174    49 8/13/18 Email to Samuel Dowd
14          Deposition of SAMUEL DOWD, taken                                from Natasha Shine-Zirkel
15       on behalf of Plaintiff, at 1961 Stout             16               SD_KIK_0000028
16       Street, Suite 1700, Denver, Colorado,             17 Exhibit 175    56 Reddit comments for Pause For
17       beginning at 11:03 a.m. and ending                18 Exhibit 176    59 Pause For FAQs and Recent Posts
                                                           19 Exhibit 177    72 9/27/19 Email to Samuel Dowd
18       at 2:42 p.m. on Friday, December 13,
                                                                            from Chase Barker
19       2019, before K. Michelle Dittmer,                 20               SD_KIK_0000618 - 619
20       Registered Professional Reporter.                 21 Exhibit 178    99 Email chain, top email 10/17/19
21                                                                          to Samuel Dowd from Jenna Bailey
22                                                         22               SD_KIK_0000671 - 675
23                                                         23
24                                                         24            PRIOR MARKED EXHIBITS:
25 JOB No. 191213SDM                                       25 Exhibit 12    76

                                1                                                         3

 1 APPEARANCES:                                              1       Denver, Colorado, Friday, December 13, 2019
 2 For the Plaintiff:
 3       U.S. SECURITIES AND EXCHANGE COMMISSION             2            11:03 a.m. - 2:42 p.m.
         BY: LAURA D'ALLAIRD, ESQ.                           3
 4       BY: DAVID S. MENDEL, ESQ.
         Attorneys at Law                                    4               (Deposition Exhibit 171 was marked.)
 5       100 F Street N.E.                                   5               THE VIDEOGRAPHER: This is Video Number 1
         Washington, D.C. 20549
 6       (202)551-5475                                       6   of the video deposition of Samuel Dowd in the matter of
         dallairdl@sec.gov
 7       mendeld@sec.gov
                                                             7   United States Securities & Exchange Commission,
 8 For the Defendant:                                        8   plaintiff, versus Kik Interactive Incorporated,
 9       COOLEY LLP
         BY: JENNA BAILEY, ESQ.                              9   defendant, pending before the United States District
10       Attorney at Law                                    10   Court for the Southern District of New York, Case
         3175 Hanover Street
11       Palo Alto, California 94304-1130                   11   Number 1:19-CV-05244 [sic].
         (650)843-5002                                      12               This deposition is being held at
12       jbailey@cooley.com
13                                                          13   1961 Stout Street, Suite 1700, Denver, Colorado, on
14 For the Deponent:                                        14   December 13, 2019. The time on the video screen is
15       K&L GATES
         BY: NEIL T. SMITH, ESQ.                            15   11:03 a.m.
16       Attorney at Law                                    16               My name is Sara Howard, and I am the legal
         State Street Financial Center
17       One Lincoln Street                                 17   video specialist from the firm of Gradillas Court
         Boston, Massachusetts 02111-2950
18       (617)261-3100
                                                            18   Reporters. The court reporter today is Shelly Dittmer in
         neil.smith@klgates.com                             19   association with Gradillas Court Reporters, located at
19
20                                                          20   400 North Brand Boulevard, Suite 950, Glendale,
   Videographer: MS. SARA HOWARD                            21   California.
21           GRADILLAS COURT REPORTERS
             400 North Brand Boulevard, Suite 950           22               For the record, will counsel now please
22           Glendale, California 91203                     23   introduce themselves and whom they represent.
             (424)239-2800
23                                                          24               MS. D'ALLAIRD: Laura D'Allaird on behalf
24                                                          25   of the plaintiff, U.S. Securities & Exchange Commission.
25

                                2                                                         4

                                              GRADILLAS COURT REPORTERS
                                                     (424) 239-2800
                 Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 3 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1              MR. MENDEL: David Mendel for the SEC.             1         Q. Same one as the Colorado Springs address?
 2              MS. BAILEY: Jenna Bailey on behalf of Kik         2         A. I'm sorry. As my parents' address in
 3   Interactive.                                                 3   Lee's Summit, Missouri.
 4              MR. SMITH: Hi. Neil Smith from K&L Gates          4         Q. Okay. And I want to clarify for the
 5   on behalf of Mr. Dowd.                                       5   record, Mr. Dow -- Dowd, we have Kik's counsel here
 6              THE VIDEOGRAPHER: Will the court reporter         6   today.
 7   now please administer the oath.                              7             Is Kik's counsel also representing you?
 8                   SAMUEL DOWD,                                 8         A. Not that I'm aware of, no.
 9   having been first duly sworn, was examined and               9         Q. No?
10   testified as follows:                                       10             MS. D'ALLAIRD: Is that right?
11                    EXAMINATION                                11             MS. BAILEY: That's right.
12   BY MS. D'ALLAIRD:                                           12             MS. D'ALLAIRD: Okay. All right. Thank
13           Q. Good morning, Mr. Dowd.                          13   you.
14           A. Good morning.                                    14         Q. (By Ms. D'Allaird) Mr. Dowd, have you been
15           Q. Could you please state your full name and        15   deposed before?
16   spell it for the record.                                    16         A. Never.
17           A. Samuel Dowd, S-a-m-u-e-l, D-o-w-d.               17         Q. Okay. There are some ground rules that we
18           Q. Thank you.                                       18   have to go over before we get started, so I'm just going
19              MS. BAILEY: Sorry to interrupt. I just           19   to go over those now.
20   have a really quick thing that we could hopefully address   20             As you can see, we have a court reporter
21   off the bat.                                                21   here today who is taking down everything that we say.
22              I would like to avoid having to object           22   And because the record is going to be transcribed, we
23   over top of him at any point to try and keep this           23   need to try to make it as clear as possible, and so that
24   efficient, so are you willing to agree that if he's         24   means that we have to try our best not to talk over one
25   objecting to a question, that objection is preserved on     25   another.

                               5                                                               7

 1   behalf of Kik, as well, for later on? Or -- I just don't     1               So please just be patient and let me
 2   want to have to be in a position where we're both            2   finish my question before you answer. It can be tempting
 3   objecting to the same questions. Is that okay with you?      3   to, you know, jump in if you -- you know, you may think
 4              MS. D'ALLAIRD: That's fine.                       4   you know where I'm going with a question, but just try
 5              MS. BAILEY: Okay. Thank you.                      5   to -- try to hold off on answering until I finish my
 6              MS. D'ALLAIRD: We can agree to that.              6   question.
 7         Q. (By Ms. D'Allaird) Okay. Mr. Dowd, as I             7               Because we are transcribing today's
 8   said a few moments ago, my name is Laura D'Allaird and I     8   deposition, you need to give verbal answers. So, you
 9   represent the SEC in its lawsuit against Kik Interactive,    9   know, a nod of the head or a body gesture is not going to
10   Inc. Today's deposition is in connection with that          10   make it into the transcript, so please try to give verbal
11   lawsuit, and it's being conducted under the Federal Rules   11   answers to all of my questions.
12   of Civil Procedure.                                         12               If you don't understand a question, by all
13              Could you please state your home address         13   means tell me and I'll rephrase as appropriate. We're
14   for us.                                                     14   also going to take periodic breaks during the deposition;
15         A. Yeah.                                              15   but if you feel like you need a break for whatever
16                                                     .         16   reason, just tell me, tell your counsel, and we will
17         Q. Do you have any other personal addresses?          17   break. I only ask that if a question is pending, that
18         A. I sometimes use -- still use my parents'           18   you answer it before we actually go on break.
19   address on some things, so I could state that if I need     19               Okay?
20   to.                                                         20           A. Okay.
21         Q. Okay. Where do they live?                          21           Q. Okay. Mr. Dowd, you understand that
22         A. In Missouri.                                       22   you're under oath today?
23                                          .                    23           A. Yes.
24         Q. Do you have any business addresses?                24           Q. Okay. And are you taking any medication
25         A. That's the same one.                               25   today that could affect your memory?

                               6                                                               8

                                            GRADILLAS COURT REPORTERS
                                                   (424) 239-2800
                 Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 4 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1           A. No.                                               1             (Deposition Exhibit 172 was marked.)
 2           Q. And is there any reason you can't give            2             MR. SMITH: Thank you.
 3   full and complete testimony today?                           3          Q. (By Ms. D'Allaird) Mr. Dowd, I've just
 4           A. No.                                               4   handed to you what has now been marked Exhibit
 5           Q. Okay.                                             5   Number 172. It is a letter dated November 27, 2019, from
 6              MR. SMITH: Thank you.                             6   Neil T. Smith to Stephan J. Schlegelmilch, I'll spell
 7              MS. BAILEY: Thank you.                            7   that, S-c-h-l-e-g-e-l-m-i-l-c-h.
 8           Q. (By Ms. D'Allaird) Mr. Dowd, I've just            8             Please take a moment to look at this
 9   handed to you what has now been marked Exhibit               9   document and let me know when you're ready for my
10   Number 171. Please take a moment to review this and let     10   questions.
11   me know when you're ready for my questions.                 11             (A pause occurred in the proceedings.)
12              MR. SMITH: While he's reading that,              12          A. I'm ready.
13   Laura, can I -- or as a process question, again, this       13          Q. Mr. Dowd, have you ever seen this document
14   isn't investigative testimony, so I assume I can keep a     14   before?
15   copy of the exhibits?                                       15          A. Not to my knowledge, no.
16              MS. D'ALLAIRD: That's right.                     16          Q. Okay. Do you recognize what it is?
17              MR. SMITH: Okay. Thank you.                      17          A. Yes.
18           A. Do I need to read all of this?                   18          Q. Okay. And what is it?
19           Q. (By Ms. D'Allaird) No. My questions are          19          A. From what I'm understanding here, it is an
20   just going to pertain to the first page of the documents.   20   email, probably, or some kind of letter from my attorney
21           A. Okay.                                            21   to, I guess, this Stefan --
22              MR. SMITH: So here and here.                     22             MR. SMITH: Stephan.
23              THE WITNESS: Uh-huh.                             23          A. Stephan? Stephan, who I do not know,
24           Q. (By Ms. D'Allaird) And my question is            24   giving my -- I believe the documents that we were just
25   going to be, have you ever seen this document before?       25   talking about in that Subpoena, as well as the -- my

                               9                                                               11

 1          A. Okay. I'm ready. Is that -- is that the            1   social media handles.
 2   question?                                                    2           Q. (By Ms. D'Allaird) Okay. Thank you.
 3          Q. Yes.                                               3               And as you noted, it also lists out -- the
 4          A. Yes, I have seen this document before.             4   letter lists out some social media and social media
 5          Q. Okay. And is this a Subpoena for your              5   handles, and I think we see that in the bullets on the
 6   deposition today?                                            6   very first page of Exhibit 172.
 7          A. Yes.                                               7               Do you see those?
 8          Q. Okay. And are you appearing today                  8           A. I do.
 9   pursuant to this Subpoena at Exhibit 171?                    9           Q. And my question to you is, is this list of
10          A. Yes.                                              10   social media a complete list of all the social media
11          Q. Okay. You'll also see on Exhibit 171              11   where you may have made public comments related to Kin or
12   there is a box checkmarked for "Production."                12   Kik?
13             Do you see that, towards the middle of the        13           A. To the best of my knowledge, yes.
14   page?                                                       14           Q. Okay. And then in parentheses next to
15          A. I do.                                             15   each social media, there's the -- what I believe are the
16          Q. And it lists out some documents and other         16   corresponding social media handles or online profiles as
17   information that the SEC requested in this Subpoena.        17   applicable.
18             You see that?                                     18               And my question is, are these all of
19          A. I do.                                             19   the -- are these accurate, are these the correct social
20          Q. And my question to you is, to the best of         20   media handles or online profiles for each of those
21   your knowledge, did you provide those documents and other   21   corresponding social media?
22   information to your counsel for production to the SEC?      22           A. Yes. These all are correct, yeah.
23          A. I did, yes.                                       23           Q. Okay. Thank you. I can take that back.
24          Q. Okay. Okay. I can take that back. Thank           24               Mr. Dowd, what year were you born?
25   you.                                                        25           A. 1995.

                              10                                                               12

                                            GRADILLAS COURT REPORTERS
                                                   (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 5 of 33
                                                                                                           Samuel Dowd
                                                                                                              12/13/2019

 1          Q. And where were you born?                        1         Q. You're the only one?
 2          A. Texas. That's as specific as I know.            2            And you said that Oroboros has the Pause
 3          Q. You don't know the city or town?                3   For app?
 4          A. I think I was -- I was -- I lived in            4         A. That's correct.
 5   Irving. Whether or not the hospital was in Irving, I      5         Q. And what is the Pause For app?
 6   don't know.                                               6         A. Pause For app is an iOS mobile app which
 7          Q. Okay. My next question to you is, where         7   rewards users for spending time off of their phone by
 8   did you spend your childhood? Where did you grow up?      8   donating to charitable organizations within the app.
 9          A. Lee's Summit, Missouri, primarily.              9         Q. And what is iOS?
10          Q. That's where your parents live now?            10         A. IOS is Apple's mobile operating system for
11          A. That's correct.                                11   the iPhone.
12          Q. Okay. And did you go to college?               12         Q. Okay.
13          A. Yes.                                           13         A. And iPad.
14          Q. And where did you go to college?               14         Q. When did you first create Pause For?
15          A. Louisiana State University in Baton Rouge.     15         A. I believe, if I'm remembering correctly,
16          Q. Okay. And did you earn a degree from           16   we went live on the app store in August of 2018.
17   Louisiana State University?                              17         Q. On the app store, that was on Apple?
18          A. Yes.                                           18         A. The Apple's app store, yes.
19          Q. Okay. And was it a bachelor's degree?          19         Q. Now, you said in -- with Oroboros that
20          A. Bachelor's of science in computer science.     20   your independent consult -- your consulting is also part
21          Q. Computer science. Okay.                        21   of Oroboros; is that right?
22             And what year did you graduate?                22         A. Yes.
23          A. 2018.                                          23         Q. And what kind of consulting work do you
24          Q. Okay. Do you have any other degrees?           24   do?
25          A. No.                                            25         A. I do websites and mobile apps for small

                            13                                                             15

 1         Q. Okay. After you graduated in 2018 -- was         1   businesses.
 2   it May of 2018?                                           2           Q. And you've done that since summer of 2018
 3         A. May of 2018.                                     3   to the present?
 4         Q. Okay. What did you do after that, where          4           A. I started doing that prior to creating an
 5   did you work?                                             5   LLC and creating Oroboros.
 6         A. I work for myself as a software consultant       6           Q. Okay.
 7   and I guess entrepreneur would be the word.               7           A. So I've been doing that, in some fashion,
 8         Q. Software consultant and entrepreneur.            8   for about seven years probably.
 9             And you say you're an entrepreneur. Do          9           Q. Seven years. So prior to even being in
10   you have a business?                                     10   college?
11         A. Yes.                                            11           A. Yes.
12         Q. Okay. What's the name of that business?         12           Q. So since you were in high school; is
13         A. Oroboros. I'll spell that:                      13   that --
14   O-r-o-b-o-r-o-s, LLC.                                    14           A. Yes.
15         Q. Okay. And what is the nature of                 15           Q. -- right?
16   Oroboros's business?                                     16              So how many companies have you provided
17         A. So it includes both the software                17   consulting services to?
18   consulting contract work, really, as well as the Pause   18           A. I wouldn't be able to give you an exact
19   For mobile app.                                          19   number right now, but it -- around ten, most likely.
20         Q. And where is Oroboros located?                  20           Q. And how many have you provided consulting
21         A. I believe the business address is the           21   services to since you graduated from college?
22                  address.                                  22           A. To the best of my memory, four.
23         Q. Okay. And how many employees are at             23           Q. Four.
24   Oroboros?                                                24              Now, just focusing on those four, what
25         A. I'm the only employee.                          25   kinds of businesses were those four?

                            14                                                             16

                                         GRADILLAS COURT REPORTERS
                                                (424) 239-2800
                 Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 6 of 33
                                                                                                         Samuel Dowd
                                                                                                            12/13/2019

 1          A. A variety. So one is a plumber. One is a          1   in college?
 2   cigar retail store. One is actually a charity for foster    2          A. Yeah.
 3   children. I can't remember what the fourth one is right     3          Q. Okay.
 4   now.                                                        4          A. Yeah, at LSU.
 5          Q. And you said that you provide website             5          Q. Prior to developing Pause For, have you
 6   consulting services? Are those -- can you give me some      6   ever developed any -- any other kind of software?
 7   more detail on the types of consulting that you provided    7          A. I mean, yes, in that websites are
 8   to those particular four businesses?                        8   software.
 9          A. Yeah. So for the plumber, for example,            9          Q. Okay.
10   I've developed a WordPress website for him where his, I    10          A. But probably not in the way that you --
11   guess, customers can find him and call him and submit      11   you're asking.
12   requests for service for plumbing services.                12          Q. Thank you.
13             And then for the charity, I've also              13             Mr. Dowd, do you have any investment
14   designed a website for them. That one is in Django. And    14   experience?
15   I kind of manage, you know, if they have some -- someone   15          A. Yes.
16   join the company, I add that to their staff page or        16          Q. Okay. Can you describe that experience
17   things like that.                                          17   for me.
18          Q. Okay. What's Django?                             18          A. Which aspect of the experience do you want
19          A. Django is -- oh, a web framework, I think        19   me to describe?
20   is the technical term, but basically it's a technology     20          Q. So what types of investments have you
21   that you can use to both design websites and kind of       21   made?
22   maintain and update those websites.                        22          A. Okay. I've purchased stocks, bonds,
23          Q. Okay. Other than Pause For, have you ever        23   mutual funds. I have a silver bar, it's a bullion.
24   created an app -- or, I'm sorry. I should rephrase my      24             I think that's a pretty complete list from
25   question.                                                  25   what I remember.

                             17                                                            19

 1              Prior to launching Pause For, had you ever       1         Q. And for how long have you been doing that,
 2   created or launched another app?                            2   investing in these specific investments?
 3              MR. SMITH: And do you mean like on the           3         A. 2006 roughly, 2007.
 4   app store or something --                                   4         Q. So since you were in high school or middle
 5          A. Correct.                                          5   school?
 6              MR. SMITH: -- like, available, I mean, I         6         A. Middle school.
 7   think --                                                    7         Q. Middle school?
 8              MS. D'ALLAIRD: Something that would be           8         A. Yeah. I was 12 or 13, yeah.
 9   available to the public.                                    9         Q. Okay. Are you familiar with the term
10              MR. SMITH: Okay.                                10   "cryptocurrency"?
11          A. Publicly available, no. No.                      11         A. I am.
12          Q. (By Ms. D'Allaird) Okay. And privately           12         Q. And what does that term mean to you?
13   available?                                                 13         A. Cryptocurrency is a type of digital
14          A. Privately available, yes. Yeah.                  14   currency that exists using blockchain technology to
15          Q. Okay. Describe those apps for me.                15   secure transactions on its network.
16          A. So I think all of them were school               16         Q. Okay. Now, so that we can keep our
17   projects, so they were various little things that --       17   terminology straight today --
18   yeah. Like, one was -- I believe it was called Grow 2,     18         A. Uh-huh.
19   that the idea was -- it was a habit tracker. So, you       19         Q. -- so if I say "cryptocurrency," "digital
20   know, if you brushed your teeth every day, you could go    20   currency," do those mean the same thing to you?
21   into this app and mark that you had done that, and it      21         A. No, but I'm -- I'm willing to use them
22   would -- I think it made a tree grow, if I remember        22   interchangeably --
23   correctly, like a little -- a little digital tree or       23         Q. Okay. How --
24   garden or some -- some kind, yeah.                         24         A. -- today.
25          Q. Okay. And that, you said, was in school,         25         Q. -- do you see them as being different?

                             18                                                            20

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                 Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 7 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1           A. Yeah. Yeah. I almost want to say yeah so          1   Ethereum?
 2   I wouldn't have to explain that.                             2           A. Honestly, I have no -- no idea off the top
 3              But, I mean, I guess the difference, to my        3   of my head. Sorry.
 4   understanding, is that cryptocurrency includes a little      4           Q. How much Ethereum do you -- or strike
 5   bit extra on top of digital currency, in that there's        5   that.
 6   that level of encryption that provides the security. So,     6              How much Ethereum have you purchased in
 7   technically, a digital currency could be, you know, some     7   all the time that you've purchased Ethereum, total?
 8   tokens in some game in -- on an iPhone app, right, that's    8           A. If I had to give an estimate, probably
 9   just like kind of made up, right?                            9   around 12 Ethereum.
10              But cryptocurrency has that extra step           10           Q. 12 Ethereum, okay. We'll get to Kin.
11   above that with the encryption.                             11              But with respect to BAT --
12           Q. So if I understand you correctly, you're         12           A. Uh-huh.
13   saying that cryptocurrency has an added layer of            13           Q. -- how much have you purchased in that
14   protection --                                               14   cryptocurrency?
15           A. Correct.                                         15           A. I know that the amount I purchased at one
16           Q. -- added --                                      16   point was worth around 1 Ether, one ETH, but the actual
17           A. Yes.                                             17   amount, I couldn't tell you. It's some number, large
18           Q. -- security?                                     18   number.
19              Okay. What about "digital token," does           19           Q. Okay. And what about XLM, how much have
20   that mean the same thing to you as "digital currency"?      20   you purchased in that?
21           A. Yes.                                             21           A. That was purchased in the same way, where
22           Q. Okay. Are you familiar with the term             22   I just kind of converted one ETH, Ether token, to however
23   "Initial Coin Offering"?                                    23   much XLM it was.
24           A. Yes.                                             24           Q. Do you recall when you first purchased
25           Q. Is that also sometimes referred to as            25   BAT?

                              21                                                               23

 1   "ICO"?                                                       1          A. I do not.
 2           A. Yes.                                              2          Q. Do you recall when you first purchased
 3           Q. And for the sake of reference, I'm going          3   XLM?
 4   to refer to Initial Coin Offerings as "ICOs"; is that        4          A. It was at the same time as the BAT, but I
 5   okay?                                                        5   don't remember what time that was.
 6           A. Totally fine.                                     6          Q. Okay. Have you ever purchased
 7           Q. Okay. Now, what do you understand an ICO          7   cryptocurrency or digital token in an ICO?
 8   to be?                                                       8          A. Yes.
 9           A. My understanding is that an ICO is the            9          Q. Okay. And which tokens?
10   first time that -- or at least the way I've seen it used,   10          A. Kin.
11   is the first time that a new cryptocurrency is offered      11          Q. Kin. Only Kin?
12   to, I guess, the public or to people outside of, you        12          A. I believe so, yes.
13   know, their internal team.                                  13          Q. Okay. How did you first learn about the
14           Q. Mr. Dowd, do you -- strike that.                 14   Kin ICO?
15              Have you ever purchased a cryptocurrency?        15          A. To my memory, I was subscribed to some
16           A. Yes.                                             16   subreddits on the site Reddit, some cryptocurrency,
17           Q. Okay. Which ones?                                17   subreddits. And I believe there was a post there where I
18           A. I've purchased Ethereum, Kin, Basic              18   first heard about it.
19   Attention Token.                                            19          Q. Do you remember approximately when you
20           Q. Basic Attention?                                 20   first heard about it --
21           A. Token, yes. BAT, it's shortened to.              21          A. I do not.
22              And then XLM, which is Stellar's token.          22          Q. -- or saw that, subreddit?
23           Q. Okay.                                            23          A. No.
24           A. I think that's all of them.                      24          Q. Going back to the other cryptocurrencies
25           Q. Okay. When did you first purchase                25   that you purchased -- so set aside Kin for a minute --

                              22                                                               24

                                            GRADILLAS COURT REPORTERS
                                                   (424) 239-2800
                 Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 8 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1   taking them one at a time, why did you purchase them?        1   cryptocurrencies you purchased was Kin?
 2              So why did you purchase Ethereum?                 2          A. Uh-huh.
 3          A. I believe I first heard about Ethereum             3          Q. What did you use to purchase Kin?
 4   from one of my friends, and he kind of explained the idea    4          A. If I remember correctly, I used Ether
 5   of cryptocurrency. And then I went and did some of my        5   tokens to buy Kin.
 6   own research online, learned more about the blockchain       6          Q. And how much Ether did you pay for Kin?
 7   and kind of the technology there. And I'm, you know, a       7          A. I don't remember.
 8   software developer, so kind of an enthusiast about these     8          Q. Do you remember, roughly, the U.S. dollar
 9   types of things. So I was very interested in it.             9   value at the time that you purchased Kin?
10              And then it seemed like something I wanted       10             MR. SMITH: U.S. dollar value of what?
11   to be a part of, and it's -- at the time, it was growing    11             MS. D'ALLAIRD: Of the Ether.
12   pretty rapidly, so there was also a potential for           12          A. Of the Ether?
13   financial gain by getting into it earlier. So that          13          Q. (By Ms. D'Allaird) Of the Ether that
14   factored in as well.                                        14   you --
15          Q. "Financial gain," meaning that you could          15          A. That I used --
16   potentially make a profit off of holding Ethereum and       16          Q. -- used to purchase Kin.
17   selling it?                                                 17          A. -- to purchase the Kin?
18          A. Correct.                                          18          Q. Yes, correct.
19          Q. Okay. What about BAT, why did you                 19          A. I believe it was around $2,000.
20   purchase that currency, cryptocurrency?                     20          Q. Okay.
21          A. A lot of the same reasons as -- as                21             (Deposition Exhibit 173 was marked.)
22   Ethereum. BAT had kind of a different vision from           22          Q. (By Ms. D'Allaird) Mr. Dowd, I've just
23   Ethereum, where they were -- as the name suggests, Basic    23   handed to you what has now been marked Exhibit 173. It
24   Attention Token -- they were going to pay people for        24   is an email dated September 26, 2017, and it bears a
25   their attention with this token, and it seemed like a       25   Bates range of SD underscore KIK underscore 0000721

                             25                                                                27

 1   good alternative to kind of the ad model that most           1   through 22.
 2   software is going down right now.                            2              Please take a moment to review and let me
 3              And so I wanted to be a part of that, and         3   know when you're ready for my questions.
 4   so you could buy Basic Attention Token and use it in         4              (A pause occurred in the proceedings.)
 5   their browser, which I believe is called Brave, to kind      5          A. I'm ready.
 6   of reward the creators that you support with that token      6          Q. Mr. Dowd, do you recognize this exhibit?
 7   instead of watching ads for them.                            7          A. I do.
 8              And again, there was a possibility of             8          Q. And what is it?
 9   financial gain if I were to hold it and they were to         9          A. It's an email from Kin talking about a
10   increase in value.                                          10   redistribution -- redistribution of tokens that weren't
11           Q. And with respect to XLM, why did you             11   sold in the initial token distribution event.
12   purchase that cryptocurrency?                               12          Q. And I see in the "To:" line, under
13           A. So XLM, they had a different -- a                13   "Subject:" and "From,"
14   different method of kind of verifying their blockchain.     14              Is that you?
15   And one of the problems that we had started to see with     15          A. That is me.
16   Ethereum was that the blockchain couldn't scale to what     16          Q. Okay. And did you receive this email?
17   seemed to be usable on a wide -- wide scale, you know,      17          A. I did receive this email.
18   use case. And XLM's blockchain could do something like,     18          Q. Okay. And if you look in that paragraph
19   you know, ten times more transactions every -- every        19   that's talking about the redistribution, the sentence
20   second.                                                     20   beginning, "This was done at the original exchange rate,"
21              And so, again, the technology seemed good,       21   do you see that paragraph?
22   and I wanted to be a part of it. And there was a            22          A. Yes.
23   potential, if the price increased, that I would profit      23          Q. And then the next sentence says, "Your
24   off of that.                                                24   portion of this redistribution is," and it gives Kin, and
25           Q. So you said that you -- one of the               25   "making your total Kin balance:"

                             26                                                                28

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                 Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 9 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1              To the best of my knowledge, is this              1   developer and so, you know, maybe reading a white paper
 2   accurate in terms of how much you purchased in Kin?          2   talking about rewarding developers maybe got me excited
 3          A. Yes.                                               3   to -- being one of those and potentially being a part of
 4          Q. Okay. All right. You can give that back.           4   the ecosystem down the road.
 5   Thank you.                                                   5              I think those are the main reasons.
 6              Mr. Dowd, why did you buy Kin?                    6          Q. So as I understand it, the reasons that
 7          A. So I initially heard about Kin through, I          7   you're listing off are: You thought it was an
 8   believe, like I said, that Reddit post. I then did some      8   interesting idea; you thought there was a potential that
 9   more research. They had released a white paper -- which      9   it could increase in value and you could make a profit;
10   I think is a term used in a lot of technical                10   and you also were interested in potentially participating
11   industries -- but in cryptocurrency, basically, these are   11   in being a developer?
12   released to kind of explain the idea of the project and     12              MS. BAILEY: Objection.
13   how -- how it's envisioned that it will work and the        13              MR. SMITH: I'm going to object to that as
14   technology behind it.                                       14   well. I think that -- I think his answers are what they
15              And so Kin's white paper talked about how,       15   are. If you wanted to sort of summarize some of the
16   with a lot of cryptocurrencies what they were doing was     16   reasons, that's fine.
17   called proof of work, where all of these computers around   17              But I think his answers otherwise stand
18   the world are solving math problems, basically, to          18   for themselves as to what his full reasons were.
19   generate more of the currency in question. And they kind    19          Q. (By Ms. D'Allaird) Is there anything
20   of fought against that idea, which a lot of people in the   20   inaccurate in what I said?
21   community were doing at the time. And it was an idea        21              MR. SMITH: Yeah, if you can answer. I
22   that I didn't like particularly, either.                    22   objected, but you can still answer if you understand her
23              And their idea to replace proof of work          23   question.
24   was to distribute their tokens, instead of based on         24          A. From what I understood of what you said,
25   computing power, based on, kind of, developer effort.       25   no, I didn't hear anything that was inaccurate.

                              29                                                               31

 1   And so their idea was, they would fund this Kin Rewards      1          Q. (By Ms. D'Allaird) Okay. Going back to
 2   Engine and basically -- you know, simplifying it quite a     2   the Rewards Engine, you mentioned -- I think you
 3   bit -- but every time a -- someone used the                  3   mentioned, and correct me if you're wrong -- you said
 4   cryptocurrency -- whoops -- used the cryptocurrency in       4   something, they -- they will create a Rewards Engine.
 5   the app or the website, or whatever, of a developer, that    5              And who did you understand would create a
 6   developer would get some of the cryptocurrency. So the       6   Rewards Engine?
 7   idea was that the cryptocurrency would achieve this          7          A. My understanding was that an entity called
 8   widespread adoption through incentivizing developers to      8   the Kin Foundation either had been or was being created,
 9   use it.                                                      9   which was a -- my understanding, a nonprofit, whose goal
10              And so I was very interested in the              10   was widespread adoption of this cryptocurrency Kin. And
11   project, and then when I got -- I think I got an email      11   they were the ones that were going to -- I'm sorry, I
12   about signing up for the token distribution event and       12   forgot the phrasing of your question.
13   went ahead and did that.                                    13              MR. SMITH: Reward Engine, I think is what
14           Q. So you said you were -- you were                 14   she said.
15   interested in the idea of -- that was behind the token as   15          A. Oh, yes. There -- yeah.
16   you read in the white paper?                                16              MS. D'ALLAIRD: Thank you.
17           A. Correct.                                         17          A. They were the ones that were going to kind
18           Q. Any other reason why you purchased?              18   of define -- the white paper already had kind of a
19           A. Yeah. I mean, I -- I couldn't tell you           19   definition in place of what the Reward Engine would look
20   every reason. I'm sure there were others I'm not            20   like, but they were going to kind of help it along and
21   thinking of now.                                            21   figure out the specifics.
22              But there's also, you know, with anything,       22          Q. (By Ms. D'Allaird) "They" being the Kin
23   there's the chance that it will increase in value, and so   23   Foundation?
24   then I can profit off of it.                                24          A. The Kin Foundation, yes.
25              There's also the fact that I am a                25          Q. And you said your understanding was, it

                              30                                                               32

                                            GRADILLAS COURT REPORTERS
                                                   (424) 239-2800
                   Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 10 of 33
                                                                                                               Samuel Dowd
                                                                                                                  12/13/2019

 1   may or may not have existed at the time that you read the    1   understanding, were involved with Kik. But when the Kin
 2   white paper?                                                 2   Foundation was founded, Kik would be an app that was in
 3             MR. SMITH: I'm sorry. I think the                  3   the ecosystem, just like, you know, all the other apps in
 4   question -- do you mean, did the Foundation exist or did     4   the ecosystem, and wouldn't be, I guess, you know, part
 5   the Rewards Engine? I guess, I -- I'm not sure what your     5   of the Kin Foundation in any special way.
 6   question is.                                                 6           Q. (By Ms. D'Allaird) Do you have an
 7             MS. D'ALLAIRD: The Foundation.                     7   understanding of when the Kik Foundation was created?
 8          Q. (By Ms. D'Allaird) To your understanding,          8           A. The Kin Foundation?
 9   did the Foundation exist at the time that you read the       9           Q. The Kin Foundation.
10   white paper?                                                10           A. No.
11          A. I honestly don't remember.                        11           Q. Okay.
12          Q. Okay. Did you have any understanding of           12           A. Honestly, I don't. I don't know.
13   who would be working at the Kin Foundation at the time      13           Q. Mr. Dowd, when you bought Kin, did you buy
14   that you read the white paper?                              14   with the expectation that you would one day sell some or
15          A. No, I don't think I had any kind of               15   all of your Kin?
16   knowledge of specific people. No.                           16           A. What do you mean by "expectation"?
17          Q. At the time that you were considering             17           Q. Did you hope to be able to sell your Kin
18   buying Kin, did you have any understanding, one way or      18   at some point?
19   the other, if Kik would be involved in the Kin              19           A. I think, when I bought Kin, there -- I
20   Foundation?                                                 20   mean, there was an understanding that, as a currency, it
21             MS. BAILEY: Objection.                            21   could be, you know, exchanged at a later date. It wasn't
22             MS. D'ALLAIRD: You can answer.                    22   bought for the express purpose of selling, but I -- yeah,
23             THE WITNESS: Okay.                                23   the -- having the ability was always something that
24             MR. SMITH: Yeah.                                  24   was -- my understanding was that was going to be part of
25                                                               25   it, yes.

                               33                                                              35

 1               MS. D'ALLAIRD: Sometimes they will               1          Q. Other than the subreddit that you saw
 2   object --                                                    2   relating to the Kin ICO and the white paper, did you take
 3             THE WITNESS: They just say the word and            3   a look at anything else in deciding whether or not to
 4   then stop.                                                   4   purchase Kin?
 5             MS. D'ALLAIRD: Yeah. Just to explain --            5          A. I'm not remembering any -- any other
 6             THE WITNESS: Okay.                                 6   sources that I consulted, no.
 7             MS. D'ALLAIRD: -- sometimes they will              7          Q. Do you recall looking at any social media
 8   object to preserve a question.                               8   relating to Kin, other than Reddit?
 9             MR. SMITH: Unless I instruct you not to            9          A. And this is -- to clarify, in all of the
10   answer based on privilege, you should answer if you         10   times leading up to the token distribution event?
11   understand the question.                                    11          Q. Leading up to your purchase.
12             THE WITNESS: Okay.                                12          A. Purchase.
13             MR. MENDEL: Do you want to read it back           13          Q. Okay.
14   to him just to make sure --                                 14          A. Right.
15             THE WITNESS: Yes, please. Yeah.                   15          Q. The time that you purchased.
16             MS. D'ALLAIRD: Can you read back the              16          A. I know that I had -- I had put in my, like
17   question.                                                   17   I said earlier, my email so I was getting emails from, I
18             (The following question was read:                 18   believe, the Kin Foundation.
19              "QUESTION: At the time that you were             19             So anything that they linked to, I may
20   considering buying Kin, did you have any understanding,     20   have looked at, but I -- there's -- nothing's coming to
21   one way or the other, if Kik would be involved in the Kin   21   mind of what else I would have looked at, no.
22   Foundation?")                                               22          Q. Other than the emails that you received
23         A. My understanding of the relationship               23   relating to Kin, did you talk to anyone at Kik before you
24   between the Kin Foundation and Kik, I was aware of -- I     24   purchased Kin?
25   was aware that members of the Kin Foundation, to my         25             MR. SMITH: Do you mean verbally spoke to

                               34                                                              36

                                            GRADILLAS COURT REPORTERS
                                                   (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 11 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1   or communicated over some other form?                        1   September 26, 2017.
 2          Q. (By Ms. D'Allaird) Whether you emailed             2              Do you see that?
 3   with them or spoke with them in person or over the phone,    3          A. I do.
 4   did you communicate with anyone at Kik prior to              4          Q. Is this the date on which you received
 5   purchasing Kin?                                              5   your Kin?
 6          A. To my knowledge, no.                               6          A. I couldn't tell you. I don't remember.
 7          Q. Okay. Mr. Dowd, at the time that you               7          Q. Was it around this time?
 8   purchased Kin, did you have any understanding of what was    8          A. I would imagine so, yes.
 9   going to happen to Kin after you purchased it?               9          Q. So late September of 2017?
10          A. When you say "understanding," do you mean         10          A. That sounds right.
11   like hypothetical, like, guesses as to what was going to    11          Q. Okay. Okay. You can give that back to
12   happen or -- or actual concrete --                          12   me.
13          Q. I mean based on anything that you looked          13              Prior to purchasing Kin, had you heard
14   at prior to buying Kin.                                     14   anything about digital stickers being available to Kin
15          A. I don't -- I don't know if I understand           15   token holders?
16   the question.                                               16          A. I want -- I believe that it had been
17          Q. Are you familiar with something called the        17   talked about as something that was coming to the Kik app.
18   Kin Ecosystem?                                              18   I know that they had been testing, I believe they called
19          A. Yes.                                              19   them like Kik coins or Kik tokens or something in the app
20          Q. Okay. And had you heard of that before            20   prior to all of this as kind of a proof concept, and
21   you purchased Kin?                                          21   those were used to buy stickers.
22          A. Yes.                                              22              So I could say I was vaguely aware of
23          Q. And --                                            23   stickers as a -- as an idea, yes.
24          A. I believe so.                                     24          Q. And where did you hear about this?
25          Q. -- what's your understanding of the Kin           25          A. I mean, I don't know. But if -- I would

                              37                                                               39

 1   Ecosystem?                                                   1   imagine it was on the -- either on -- it was most likely
 2          A. Kin Ecosystem is a collection of apps or           2   on the Kin Foundation subreddit.
 3   developers who make apps that all use Kin inside of their    3           Q. Do you recall specifically if you saw it
 4   app, is my understanding.                                    4   on the Kin Foundation --
 5          Q. And at the time that you purchased Kin,            5           A. I do not specifically recall, no.
 6   did you have any understanding of what would happen with     6           Q. You said you recalled Kik tokens or coins
 7   the Kin Ecosystem after you purchased Kin?                   7   and having stickers available through Kik tokens or
 8          A. So I, like I said earlier, had read the            8   coins; is that right?
 9   white paper, and the white paper talks about kind of at      9           A. Yes.
10   least the -- the hypothetical, what the Kin Ecosystem       10           Q. The Kik tokens or coins were not Kin,
11   would look like.                                            11   though, right?
12               But as far as knowing exactly what it was       12           A. Correct. So the -- my understanding was
13   going to look like, no.                                     13   that Kik had kind of experimented with a digital currency
14          Q. At the time that you purchased Kin, did           14   inside their app. And again, the name that I made up
15   you have any understanding of what would happen with the    15   there might not be perfectly accurate. But -- but it was
16   Kin ICO proceeds?                                           16   a kind of a precursor to what Kin would be as kind of a
17          A. To my knowledge, I don't think -- I don't         17   test to see how people would use it.
18   think I -- I don't think I knew anything about it, no.      18           Q. And you specifically remember reading
19          Q. Do you have an account on the Kik                 19   something about digital stickers being available to the
20   Messenger app?                                              20   holders of the precursor to Kin?
21          A. I believe I do. And it was created soon           21              MR. SMITH: Object. I'm going to object.
22   after the token distribution event, but I -- I don't know   22   I don't think he specifically said he remembered that,
23   that I've ever really used it.                              23   but . . .
24          Q. Okay. I want to just take you back very           24           A. I was about to say, I don't specifically
25   quickly to Exhibit 173, and the date on this email is       25   remember, no.

                              38                                                               40

                                            GRADILLAS COURT REPORTERS
                                                   (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 12 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1          Q. (By Ms. D'Allaird) So is it correct that          1   Kin tokens.
 2   you don't specifically remember hearing about digital       2         Q. So since the time you purchased Kin, you
 3   stickers being available to Kin token holders prior to      3   have purchased more Kin on exchanges; is that correct?
 4   the time that you purchased Kin?                            4         A. That's correct.
 5              MR. SMITH: Sorry.                                5         Q. Okay. And about how much more Kin have
 6              I think -- object. I don't want to object        6   you purchased since your original purchase of Kin in the
 7   too much, Laura, I'm sorry. But I think what he said was    7   Kin ICO?
 8   he's not sure how he heard of it, and he thinks it was      8         A. Not a lot, but I don't remember the
 9   through the subreddit, but -- but he's not exactly sure.    9   specific amount.
10   So that's why the word "specific" is what's tripping me    10         Q. Just roughly?
11   up, so . . .                                               11         A. Can I say it in terms of U.S. dollars?
12              MS. D'ALLAIRD: Okay. I'm sorry you're           12         Q. Yes.
13   tripped up.                                                13         A. That work? I want to say -- it's in the
14          Q. (By Ms. D'Allaird) I want to know if you         14   hundreds, somewhere in the hundreds, not a thousand.
15   specifically remember hearing about digital stickers       15         Q. Hundreds of dollars?
16   being available to Kin token purchasers?                   16         A. Of dollars, correct.
17          A. When you say "specifically remember," what       17         Q. Okay. Which exchanges did you use to
18   does that mean exactly? Do I have to remember the          18   purchase more Kin?
19   specifics of where and when and how?                       19         A. I know I used Mercatox, M-e-r-c-a-t-o-x.
20          Q. Did you hear that? Did you read it? Did          20   I may have used others in the past, but I don't remember
21   you hear that? Did anyone tell you that --                 21   those.
22          A. That stickers --                                 22         Q. Do you have any understanding of where
23          Q. -- specifically?                                 23   Mercatox is based?
24          A. -- would be available to Kin holders?            24         A. No.
25          Q. Yes.                                             25         Q. Going back to Pause For, does Pause For

                             41                                                               43

 1          A. I -- I don't think I can say I                    1   have any relation to Kin?
 2   specifically remember that, no.                             2          A. As far as the token Kin?
 3          Q. Did you buy Kin tokens to get access to           3          Q. Uh-huh.
 4   digital stickers?                                           4          A. Yes. You use Kin inside of Pause For.
 5          A. No, not -- not primarily, no.                     5          Q. Okay. And how -- how did it come about
 6          Q. Okay. When you received your Kin on or            6   that Kin is used in Pause For?
 7   about sometime in September of 2017, were you able to       7          A. So I was developing Pause For and actually
 8   purchase anything within the Kik Messenger app at that      8   trying to use ads as a way of kind of funding the
 9   time?                                                       9   donation aspect of the app.
10          A. At that time, I didn't use the Kik               10              And I received an email from, I believe,
11   Messenger app, so I don't know.                            11   the Kin Foundation, talking about something they called
12          Q. So you don't know one way or the other?          12   the Kin Developer Program, which was -- I don't know what
13          A. No.                                              13   the actual correct term for this is -- but basically
14          Q. Okay. On the day that you received your          14   giving out some kind of grants or money to developers to
15   Kin, were you able to trade Kin on any exchanges?          15   use Kin in their apps. And so I explored that as an idea
16          A. I don't recall.                                  16   of a way to kind of fund the donations of Pause For.
17          Q. Are you able to trade Kin on exchanges           17              And so I applied to the Kin Developer
18   today?                                                     18   Program, was accepted, and then integrated Kin into the
19          A. Yes.                                             19   app.
20          Q. And have you traded Kin on exchanges?            20          Q. Do you recall about when you first heard
21          A. I have traded for Kin on exchanges.              21   from the Kin Foundation about the Kin Developer Program?
22          Q. Just four Kin?                                   22          A. Not off the top of my head, no.
23          A. No, sorry.                                       23          Q. Not even generally, like the season?
24          Q. Or for --                                        24          A. I know there's an email somewhere, but --
25          A. F-o-r Kin. Like I have traded Ether for          25          Q. Okay.

                             42                                                               44

                                          GRADILLAS COURT REPORTERS
                                                 (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 13 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1          A. -- I don't know.                                   1          Q. And it was a videoconference with other
 2          Q. Okay. Fair enough.                                 2   app developers?
 3             And you said that you were accepted into           3          A. Yes.
 4   the Kin Developer Program at some point?                     4          Q. And it included some folks from the Kin
 5          A. Yes.                                               5   Foundation?
 6          Q. And can you give me more detail on the Kin         6          A. Yeah. If I remember correctly, it was
 7   Developer Program itself?                                    7   kind of the setup where they were all sitting around the
 8          A. So my understanding of the Kin Developer           8   table, and they were one of the people.
 9   Program at the time is, they had a limited number of         9          Q. Do you remember any specific names of the
10   spots available for developers -- developers who wanted     10   people from the Kin Foundation?
11   to use Kin in their apps.                                   11          A. I do not.
12             And the idea was, if you went live on             12          Q. At the time that you received your funding
13   either Apple's App Store or the Google Play Store, they     13   as part of the Kin Developer Program, did you have any
14   would then check that your app was using Kin, and then      14   understanding, one way or the other, if anyone from Kik
15   they gave a reward: part in U.S. dollars, part in Kin.      15   was working at the Kin Foundation?
16             And then they had another structure of            16          A. No.
17   rewards on top of that for when you hit certain             17             MS. BAILEY: Objection.
18   milestones, which I believe were based on monthly active    18          A. No.
19   users; they would give out more U.S. dollars and Kin.       19          Q. (By Ms. D'Allaird) No?
20          Q. Do you know how developers were selected?         20             In addition to funding in U.S. dollars,
21          A. To my memory, I believe I filled out a            21   did you also receive some Kin as part of the Kin
22   form, kind of describing what Pause For was and how it      22   Developer Program?
23   would use Kin, and then some sort of selection was made.    23          A. Yes.
24   But I don't know anything about their process.              24          Q. And approximately how much Kin did you
25          Q. Okay. And you said as -- as part of the           25   receive?

                              45                                                              47

 1   program, the selected developers would receive funding in    1          A. I believe it was 25 million.
 2   U.S. dollars and Kin?                                        2          Q. Do you recall how much that was worth in
 3          A. Correct.                                           3   U.S. dollars at the time that you received that funding?
 4          Q. Okay. And did you receive some funding             4          A. I do not.
 5   through the Kin Developer Program?                           5          Q. As part of the Kin Developer Program, did
 6          A. I did, yeah.                                       6   Pause For also receive any kind of tech support from the
 7          Q. You did? And how much did you receive in           7   Kin Foundation or anyone else?
 8   U.S. dollars?                                                8          A. How do you define "tech support"?
 9          A. I believe it was 15,000 U.S. dollars.              9          Q. Any assistance with setting up the app,
10          Q. And where did you understand that funding         10   any technical aspects about the app, anything like that.
11   to come from?                                               11          A. There was a channel we could go through to
12          A. The Kin Foundation.                               12   raise questions and -- and problems with the Kin SDK,
13          Q. At the time that you received your funding        13   software development kit, that we used to integrate Kin
14   as part of the Kin Developer Program, did you have any      14   into the app. So if we had problems with their SDK, then
15   understanding of who was working at the Kin Foundation?     15   we could reach out for support with that.
16          A. I had -- at the time I received my                16          Q. When did you first receive the software
17   funding, I had some knowledge, because we had done a        17   developer kit?
18   videoconference kind of -- where we presented the apps,     18          A. To my memory, it was around the same time
19   me and some of the other developers.                        19   that I got accepted into the developer program, though I
20             And so I -- in a way, I had met some of           20   believe it's publicly available.
21   them through videoconference, but that was -- that was      21          Q. It's publicly available today?
22   kind of the extent of my knowledge.                         22          A. It is publicly available today. I believe
23          Q. This was a videoconference that took place        23   it was publicly available then, too; you just needed to
24   after you were selected into the program?                   24   kind of talk to someone at the Foundation to get your
25          A. Correct.                                          25   wallet set up, but the developer kit itself is

                              46                                                              48

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 14 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1   publicly -- or was publicly available.                       1          Q. And her email address is
 2          Q. At the time that you were accepted into            2   caroline.edwards@kik.com.
 3   the Kin Developer Program, did you have any understanding    3              Do you have any understanding, one way or
 4   of who was making the software developer kit?                4   the other, if Caroline Edwards was at Kik at this time?
 5          A. My understanding was that it was the --            5          A. No.
 6   the Kin Foundation was developing that.                      6          Q. And does this refresh your recollection if
 7          Q. Did you have any understanding of who              7   at the time you were accepted into the Kin Developer
 8   specifically at the Kin Foundation was developing the        8   Program, if you had any understanding, one way or the
 9   software developer kit?                                      9   other, if Kik was involved in that program?
10          A. I mean, it -- like I said, it was -- it           10              MR. SMITH: Do you understand what
11   was public. It's on a website called GitHub, where you      11   "refresh your recollection" means in this context?
12   can see who's developing it. I didn't look, though, so I    12              THE WITNESS: No.
13   don't know.                                                 13              MR. SMITH: Okay.
14              MR. SMITH: You all right? Do you want a          14          Q. (By Ms. D'Allaird) Looking at this
15   break?                                                      15   document --
16              THE WITNESS: Doing good.                         16          A. Uh-huh.
17              MR. SMITH: Do you need a break?                  17          Q. -- does that bring up in your memory
18              THE WITNESS: No, I'm good.                       18   whether or not you knew at the time of this document, one
19              MS. D'ALLAIRD: Sure. Do you want --              19   way or the other, if Kik was involved in the Kin
20   we've been going for an hour. Do you want to take a         20   Developer Program?
21   break or --                                                 21              MR. SMITH: So it's a just -- I think what
22              MR. SMITH: He's good.                            22   she's saying is that, different than reading the email,
23              MS. D'ALLAIRD: Okay.                             23   which you can see here the words on paper, that if you
24              (Deposition Exhibit 174 was marked.)             24   now have an independent memory which is refreshed by
25              THE COURT REPORTER: 174.                         25   looking at this as to her question.

                              49                                                               51

 1              MR. SMITH: Thank you.                             1               Do you understand that?
 2              MS. BAILEY: Thank you.                            2               THE WITNESS: As to -- yes.
 3           Q. (By Ms. D'Allaird) Mr. Dowd, I've just            3               MR. SMITH: Okay. So answer that, please.
 4   handed to you what has now been marked as Exhibit 174.       4           A. So no. I still -- no.
 5   It is an email that appears to be dated August 13, 2018,     5           Q. (By Ms. D'Allaird) Looking down at this
 6   and it bears a Bates number of SD underscore KIK             6   email, it's the third paragraph, the paragraph that
 7   underscore 0000028.                                          7   begins with, "The Kickoff session."
 8              Please take a moment to review this               8               Do you see that?
 9   exhibit, and let me know when you're ready for my            9           A. I do.
10   questions.                                                  10           Q. And the second sentence in that paragraph
11              (A pause occurred in the proceedings.)           11   reads, quote: "Please review the documentation hub and
12           A. I'm ready.                                       12   fill out this form with any product or technical
13           Q. Mr. Dowd, do you recognize Exhibit 174?          13   questions you would like us to answer during the Kickoff
14           A. I do.                                            14   session."
15           Q. And what is it?                                  15               Did I read that accurately?
16           A. It is an email from someone at, I believe,       16           A. Yes.
17   the Kin Ecosystem telling me that I was accepted into the   17           Q. Okay. Did you fill out the form that
18   Kin Developer Program.                                      18   appears to be linked in that sentence?
19           Q. Okay. And you received this email?               19           A. I don't remember, but I think that I did.
20           A. Yes.                                             20           Q. Would you have kept a copy of that form
21           Q. And I see it's from Natasha Shine-Zirkel,        21   anywhere?
22   natasha@kinecosystem.com, sent to you, Samuel Dowd.         22           A. No.
23              There's a cc line with Caroline Edwards.         23           Q. Do you recall anything about the form?
24              Do you see that?                                 24           A. I believe it was a Google form. And it
25           A. I do.                                            25   really was kind of what it talks about in this email,

                              50                                                               52

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 15 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1   where it's basically, "Do you have questions," because       1   meals.
 2   they were going to do the Kickoff session that it            2           Q. Okay. So if you pause correctly, there's
 3   mentions there, which, if I remember right, was another      3   a donation that gets made to the -- to the charity?
 4   kind of videoconference with a bunch of developers and       4           A. Yes, when you pause for the appropriate
 5   them. And they -- if we had any questions, they wanted       5   amount of minutes.
 6   to go over that in the session.                              6           Q. And the donation is made in Kin?
 7         Q. And do you recall any questions that you            7           A. No. The donation is made in U.S. dollars.
 8   may have included on that form?                              8           Q. And so where does Kin factor into this?
 9         A. I don't, no.                                        9           A. So currently in the app, the Kin that the
10         Q. Okay.                                              10   users earn can then be used on, we call them power-ups,
11             MS. D'ALLAIRD: I think I have a few more          11   and basically what the power-ups do is they add
12   questions, and then we can take a break, if that works.     12   effectiveness to the pauses. So if you pause for
13             MR. SMITH: Sure. Are you done with this           13   40 minutes but you have this -- one of the power-ups
14   one?                                                        14   enabled, we would give credit for 44 minutes, right, so
15             MS. D'ALLAIRD: Yes, I am. You can give            15   the donations happen more quickly if you're using the Kin
16   that back. Thank you.                                       16   to buy the power-ups.
17             MR. SMITH: Uh-huh.                                17           Q. Where does Pause For get the Kin that
18             Do you want a break, or are you good to           18   users can earn in the app?
19   keep going?                                                 19           A. So I think the primary source right now is
20             THE WITNESS: I'm okay.                            20   still that -- like I said, I think 25 million that we got
21             MR. SMITH: Yeah, we can keep going.               21   from the Kin Developer Program. In addition to that, we
22             THE WITNESS: I'm good with anything.              22   receive weekly -- from the Kin Foundation, we receive our
23             MS. D'ALLAIRD: Just a few more questions,         23   Kin Rewards Engine payout. And then I've purchased some
24   and we can --                                               24   Kin separately, like I mentioned before.
25             THE WITNESS: Okay.                                25               So those sources all combined to go toward

                             53                                                                55

 1               MS. D'ALLAIRD: -- break in a few minutes.        1   the user.
 2           Q. (By Ms. D'Allaird) So as I understand you,        2          Q. The Kin that you, as a developer, and
 3   Pause For is an app that rewards users with Kin for          3   Pause For earn out of the rewards engine, you donate to
 4   turning off their phones for a period of time; do I have     4   the -- to the Pause For app?
 5   that right?                                                  5          A. So it's hard to say where any one piece of
 6           A. That's mostly correct. It's -- so it's            6   currency comes from or goes, but -- I think I have, you
 7   not turning off the phone as much as staying off the         7   know, two or three wallets. So I don't know where
 8   phone. So it starts a timer, and the app detects if a        8   exactly -- like, it's kind of impossible to say which --
 9   user opens any other app during that time. So you kind       9   which token is going where, if that makes sense.
10   of are locked into only using Pause For.                    10              MS. D'ALLAIRD: Let's take a quick break
11           Q. And if you successfully lock your phone or       11   right now, I think.
12   aren't using your phone in any other way, or successfully   12              MR. SMITH: Okay.
13   pause it, I should say --                                   13              THE WITNESS: Okay.
14           A. Correct.                                         14              THE VIDEOGRAPHER: The time is 12:12 and
15           Q. -- what happens after that?                      15   we're going off record.
16           A. So currently what happens is, the user is        16              (Recess taken from 12:12 p.m. until
17   rewarded with a certain amount of Kin tokens -- and the     17   12:36 p.m.)
18   words to describe this are always hard -- but basically     18              THE VIDEOGRAPHER: The time is 12:36 p.m.
19   at the end of your pause, you get taken to the screen and   19   and we're back on the record.
20   you can see your minutes add up. And when they get to a     20              MR. SMITH: Thank you.
21   certain amount, then that tally is recorded in our system   21              MS. BAILEY: Thank you.
22   as like: Okay, a meal just got donated.                     22              (Deposition Exhibit 175 was marked.)
23               And then at the end of the quarter, we          23              THE COURT REPORTER: 175.
24   tally all those up and make a donation to Feeding           24          Q. (By Ms. D'Allaird) Mr. Dowd, I have handed
25   America, in this example, for the cost of all of those      25   to you what has now been marked as Exhibit 175. The

                             54                                                                56

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 16 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1   top -- it is a double-sided document. The top upper          1   money from the Kin Developer Program to subsidize these
 2   left-hand corner says: Reddit r/KinFoundation.               2   Kin earns and subsequent donations."
 3               Please take a moment to review Exhibit 175       3            Did I read that accurately?
 4   and let me know when you're ready for my questions. I        4         A. You did.
 5   will tell you that I'm going to be asking you about the      5         Q. And my question is just, what did you mean
 6   back side of this document.                                  6   when you wrote "investor money"?
 7               MR. SMITH: Okay. So do you want him to           7         A. To my recollection of what I was talking
 8   read the whole thing now, or do you want to just have him    8   about here, I believe I was talking about my own money.
 9   focus on a certain section?                                  9         Q. Your own money?
10           Q. (By Ms. D'Allaird) Yeah. I mean, if you          10         A. Correct, yeah.
11   can just focus on the back of the document.                 11         Q. Meaning -- oh, your own money --
12               MR. SMITH: Okay.                                12         A. Like my --
13           A. Okay.                                            13         Q. -- that you're --
14               (A pause occurred in the proceedings.)          14         A. -- savings --
15           A. Okay.                                            15         Q. -- investing?
16           Q. (By Ms. D'Allaird) Mr. Dowd, do you              16         A. -- account. Yes.
17   recognize this document?                                    17         Q. Okay.
18           A. I recognize the posts here, yes.                 18         A. Yeah.
19           Q. And what are these posts?                        19         Q. You -- okay. Okay. I can take that back.
20           A. This is the post that a member of the Kin        20   Thank you.
21   community made on the Kin Foundation subreddit when Pause   21            (Deposition Exhibit 176 was marked.)
22   For went live, and then there's comments from me and        22            MR. SMITH: Thanks.
23   others of the community.                                    23            MS. BAILEY: Thank you.
24           Q. Okay. And Pause For went live, I think           24         Q. (By Ms. D'Allaird) Mr. Dowd, I have just
25   you said, in -- when?                                       25   handed to you what has now been marked as Exhibit 176.

                              57                                                               59

 1          A. I believe I said August of 2018, but --            1   This is a four-sided document. The top upper left-hand
 2          Q. Okay.                                              2   corner reads, "Pause For (../default.htm)."
 3          A. -- I guess whenever this was.                      3               Please take a moment to review this
 4          Q. Okay.                                              4   exhibit, and let me know when you're ready for my
 5          A. I don't know if it says on here.                   5   questions.
 6          Q. Okay. If you take a look at the -- the             6               MR. SMITH: And for this one, Laura, do
 7   second side of this document, a little more than halfway     7   you want him to read the whole thing?
 8   down the page, there's a question from j-h-i-n-s-i 274.      8               MS. D'ALLAIRD: I am going to focus on the
 9             Do you see that?                                   9   first bolded portion here under the -- the capital "FAQ."
10          A. I do.                                             10               MR. SMITH: Okay.
11          Q. Okay. And then there's -- it looks like           11          Q. (By Ms. D'Allaird) I'm going to focus on
12   an answer underneath that from s-a-d-m-o-w-d.               12   that, and then if you turn to the second page, the
13             Is -- is that you?                                13   response under the first bolded question on that page.
14          A. That is me and that is an answer, yes.            14               So you can just focus on --
15          Q. Okay. I'm just going to read the question         15               MR. SMITH: Sorry --
16   first.                                                      16          Q. (By Ms. D'Allaird) -- those two things.
17             "What is the business model? Who funds            17               MR. SMITH: -- "Do the charities get the
18   the KIN to pay people to do nothing on their phones?"       18   Kin . . ." is that the one?
19             Did I read that accurately?                       19               MS. D'ALLAIRD: Yes, that's correct.
20          A. You did.                                          20               MR. SMITH: Okay. Thank you.
21          Q. Okay. And I'm just going to read a little         21               (A pause occurred in the proceedings.)
22   bit of your answer.                                         22          A. Okay.
23             Quote: "Hi, founder here. Great                   23          Q. (By Ms. D'Allaird) Okay. Mr. Dowd, do you
24   question. Short answer: it's complicated. Better            24   recognize this exhibit?
25   answer: right now we're using investor money and the        25          A. I do.

                              58                                                               60

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 17 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1         Q. And what is it?                                     1          Q. I'm just wondering, how much of your
 2         A. It is the Frequently Asked Questions page           2   personal money did you invest in the app?
 3   on the Pause For website.                                    3          A. If I remember correctly, I put $5,000 in.
 4         Q. Okay. And did you draft this Frequently             4          Q. Okay. Thank you.
 5   Asked Questions page?                                        5             If you could just then turn -- stay with
 6         A. I definitely contributed to it, but                 6   me on Exhibit 176 and turn to the second page, and I want
 7   primarily, it was Hannah, mentioned there, Hannah Kidder.    7   to look at the answer to the FAQ at the very top. I'll
 8         Q. Who's Hannah?                                       8   read that one into the record.
 9         A. She --                                              9             "Do the charities get the Kin I spend?
10         Q. And, I'm sorry, you said -- what's her             10   Does the Pause For team go out and plant trees? How does
11   last name?                                                  11   that process work?"
12         A. Kidder.                                            12             Did I read that correctly?
13         Q. Kidder?                                            13          A. You did.
14         A. K-i-d-d-e-r.                                       14          Q. Okay. And then I'm just going to read
15         Q. Okay. And who is she?                              15   the -- the answer in the first paragraph underneath that.
16         A. She was working with us as kind of a head          16             Quote: "Ideally, each charity in the app
17   of marketing at the time.                                   17   will have a Kin wallet, gifts given in the marketplace
18         Q. Did you review this FAQ before it was made         18   immediately translate on the blockchain from our wallet
19   available on the Pause For website?                         19   to the chosen charity's wallet. Full transparency, zero
20         A. Yes.                                               20   delay. We're still waiting for the Kin technology to
21         Q. Okay. I want to take a look at the answer          21   catch up on this one though."
22   under the first FAQ.                                        22             Did I read that accurately?
23             The first FAQ reads, "Where does the money        23          A. Yes.
24   come from?"                                                 24          Q. Okay. And my question is, what does
25             Did I read that accurately?                       25   "We're still waiting for the Kin technology to catch up

                              61                                                               63

 1          A. Yes.                                               1   on this one though" refer to?
 2          Q. Okay. And the answer is, "Donations are            2          A. I think concisely, what that refers to is
 3   funded from investor capital, rewards from the Kin           3   kind of this idea that we've -- we've always had that we
 4   Developer Program, and our partners."                        4   don't want to put extra work on charities that we work
 5             Did I read that accurately?                        5   with; we don't want them to have to figure out all the
 6          A. Yes.                                               6   terms that we've discussed today and all of the different
 7          Q. Okay. And my question is, what does                7   technologies at play.
 8   "investor capital" refer to there?                           8              So the hope was, eventually the Kin
 9          A. Again, I think I was referring to my money         9   blockchain would get to a point where it was easy and
10   that I had invested in the company. And as I understand     10   accessible for people without any technical knowledge to
11   what I'm reading here, we're also talking about kind of     11   use it to basically turn whatever Kin that we were giving
12   the plans as well, not exactly only what has happened so    12   these organizations, in this example, into the trees or
13   far, so potentially in-the-future investors as well.        13   the meals that they're providing.
14          Q. How much money had you invested in Pause          14          Q. And do you have any understanding as to
15   For when it first launched?                                 15   who would be developing the Kin blockchain?
16          A. When you say "invested," I had put some           16          A. So the Kin blockchain was -- was and is
17   money into an account. Do you want to know how much         17   already developed. More -- maybe I wasn't clear, but
18   money I had put in or how much had been spent?              18   more so what I mean is kind of the things built on top of
19          Q. I guess what I mean is, if we go back to          19   the blockchain, the tools that make it simpler for
20   Exhibit 175, the answer that we took --                     20   someone with no technical knowledge to use.
21          A. Uh-huh.                                           21          Q. Okay. And do you have an understanding of
22          Q. -- a look at, "investor money."                   22   who would be building those tools on top of the
23             I'm just wondering -- and you said that           23   blockchain?
24   was your money that you invested.                           24          A. My understanding was that, really, I mean,
25          A. Okay.                                             25   anyone could do it. The technology was there. It was

                              62                                                               64

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 18 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1   just a matter of kind of making -- making things more       1   at the wallet that you just referred to?
 2   accessible to a layperson. So, yeah, apps in the            2          A. Correct, yes.
 3   ecosystem, Foundation, any of those. Kin Foundation, I      3          Q. Okay. And do you know how much in U.S.
 4   mean.                                                       4   dollars that 20 to 30 million Kin is worth?
 5          Q. Okay. I can take that back. Thank you.            5          A. Off the top of my head, no, and it would
 6             Mr. Dowd, how many users does Pause For           6   be different depending on when they -- when they earned
 7   currently have?                                             7   it.
 8          A. When you say "users," do you mean active          8          Q. Do you receive any income from the Pause
 9   users or users that have downloaded the app?                9   For app?
10          Q. Let's start with active users.                   10          A. We receive the rewards from the Kin
11          A. Okay. Active users. Off the top of my            11   Rewards Engine weekly, like I mentioned. But right now,
12   head, what -- the last number I remember reading was       12   that -- that just sits in the wallet as well, so it's not
13   somewhere around 200 monthly active users.                 13   being converted to U.S. dollars, anything like that.
14          Q. Do you recall when you last saw that?            14          Q. It's always sat in the wallet?
15          A. It was probably two or three months ago.         15          A. Yeah. Or been then re- -- redistributed
16          Q. And where -- where did you see that there        16   to the users again.
17   were 200 monthly active users?                             17          Q. Okay. So no other income from -- no -- no
18          A. We use a technology called Firebase that         18   income from Pause For --
19   Google develops, and they give us information like that    19          A. Correct.
20   on -- you know, when people are logging in and how many.   20          Q. -- for you?
21          Q. You said there are also inactive users?          21              Okay. Do you receive income from your
22          A. Correct.                                         22   consulting practice?
23          Q. And how many inactive users does Pause For       23          A. I do.
24   have currently?                                            24          Q. Okay. Income -- do you receive income
25          A. So I -- I only know the monthly active           25   from anywhere else?

                             65                                                               67

 1   user number as -- basically what that means is, users       1          A. Yes. I am -- technically, I'm employed by
 2   that have logged in in that month. So theoretically,        2   two companies, one of which is one of my clients, but
 3   those 200 users could be a different 200 users the next     3   they're -- I guess I can't say that's income to the
 4   month, so I can't really say how many inactive users we     4   consulting company because it's actually a W-2, you know,
 5   have.                                                       5   employee relationship.
 6               What I can say confidently is that              6          Q. Okay. What are the two companies?
 7   somewhere between, I believe, last time I looked, 1,500     7          A. The Drumm Farm Center for Children, which
 8   and 2,000 people have downloaded the app.                   8   is D-r-u-m-m Farm, which is the charity I mentioned
 9          Q. Does Firebase keep any metrics of what the        9   earlier.
10   active users earn?                                         10              And then a company called Test Geek, which
11          A. No. I think maybe it has the capability          11   is an ACT and SAT tutoring, in Colorado Springs, company.
12   to, but the way we have it set up, no.                     12          Q. What do you expect your annual income to
13          Q. Do you keep track of what users earn in          13   be in 2019?
14   any other way?                                             14          A. I don't know.
15          A. I mean, so there's the wallet on the             15          Q. Just roughly?
16   blockchain where all of the, we call them earns, in the    16          A. Yeah. I still don't know. Because a lot
17   app are funded from. And so in a way, I keep track just    17   of my work is contract based so it's -- if I finish a
18   by checking in on that every once in a while and making    18   contract, it's going to change by $10,000.
19   sure it still has Kin in it. But I don't actively track    19              But somewhere between 30- and 60,000, I
20   that, no.                                                  20   would imagine.
21          Q. Do you have an understanding of how much         21          Q. Do you know how that breaks down in terms
22   Kin Pause For users have earned to date?                   22   of hourly income?
23          A. This is a very rough estimate, but               23          A. I know that I -- I know what my hourly
24   somewhere around, I want to say, 20 to 30 million Kin.     24   rate is for the consulting work. But then I have
25          Q. And is your understanding based on looking       25   different hourly rates for different things as well,

                             66                                                               68

                                          GRADILLAS COURT REPORTERS
                                                 (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 19 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1   so --                                                        1          Q. Okay. Now, you said you -- you started
 2         Q. Okay.                                               2   investing in -- set aside cryptocurrency -- stocks,
 3         A. -- it's hard to say.                                3   mutual funds while you were a student or you were
 4         Q. Okay. I want to ask you a few more                  4   younger?
 5   questions about your investment experience.                  5          A. Correct.
 6            How many different stocks have you                  6          Q. Did anyone teach you about investing?
 7   purchased --                                                 7          A. Google, if that counts, and my mom helped
 8            MS. D'ALLAIRD: Oh, I'm sorry.                       8   me sign up for an E-Trade account.
 9            MR. SMITH: Are you all right?                       9          Q. Does your mom work in the financial
10            THE WITNESS: I'm so sorry.                         10   industry?
11            MS. D'ALLAIRD: Do you need some --                 11          A. No.
12            MR. SMITH: Do you want a sec?                      12          Q. No?
13            THE WITNESS: No, I'm okay.                         13             Okay. You said that you knew your hourly
14            MS. D'ALLAIRD: Do you want to take --              14   rate for consulting. You may have told me what it was.
15            THE WITNESS: I just --                             15   Can you tell me again what it is?
16            MS. D'ALLAIRD: -- a break?                         16          A. 75 --
17            THE WITNESS: No, I'm okay.                         17          Q. 75 --
18            MS. D'ALLAIRD: Okay.                               18          A. -- dollars an hour.
19            THE WITNESS: I just was trying not to              19          Q. -- an hour.
20   cough into the mike.                                        20             And what percentage would you say that you
21            MS. D'ALLAIRD: Do you need some water?             21   spend on -- percentage of your working time that you
22            THE WITNESS: That's what made me cough.            22   spend on Pause For?
23            MS. D'ALLAIRD: Okay.                               23             MR. SMITH: Sorry, do you mean, like,
24            MR. SMITH: Happens to me all the time.             24   today? Do you mean on average over the course of a year?
25            THE WITNESS: Yeah. Don't know how I                25   That's kind of a broad question.

                              69                                                              71

 1   still haven't figured out how to drink.                      1          Q. (By Ms. D'Allaird) Let's take 2019.
 2           A. Can you repeat your question? I'm sorry.          2          A. 2019?
 3           Q. (By Ms. D'Allaird) How many different             3             MR. SMITH: Thank you.
 4   stocks have you purchased over the years?                    4          A. I would say roughly 80 percent.
 5           A. Obviously this is going to be a rough             5          Q. (By Ms. D'Allaird) 80 percent.
 6   estimate, but somewhere around 20 to 30 different stocks.    6             Okay. And so in 2019, did you spend
 7           Q. Okay. You mentioned mutual funds?                 7   20 percent of your time on consulting work?
 8           A. (Witness nodded head up and down.)                8          A. Yes, yeah.
 9           Q. How many --                                       9          Q. Okay. So looking at that 80 percent that
10           A. Correct.                                         10   you spend on Pause For -- approximately 80 percent that
11           Q. -- different mutual funds have you               11   you spend on Pause For, am I correct in saying that
12   invested in?                                                12   you're not receiving income for that 80 percent?
13           A. I think my Roth IRA is invested in a             13          A. Correct. I'm not receiving income, no,
14   Vanguard fund of some kind; I believe that's a mutual       14   for that.
15   fund. And then aside from that, I believe two, to my        15          Q. Okay.
16   memory. Two.                                                16             (Deposition Exhibit 177 was marked.)
17           Q. Have you invested in any bonds?                  17             MR. SMITH: Thanks.
18           A. Not directly that I can remember.                18             MS. BAILEY: Thanks.
19           Q. Do you know the approximate value, current       19             THE COURT REPORTER: 177.
20   value of your portfolio?                                    20          Q. (By Ms. D'Allaird) Mr. Dowd, I've just
21           A. Does that include my retirement portfolio        21   handed to you what has now been marked as Exhibit 177.
22   as well?                                                    22   It's an email, dated September 27, 2019, that bears a
23           Q. Yes.                                             23   Bates range of SD underscore KIK underscore 0000618
24           A. Okay. I would estimate somewhere around          24   through 619.
25   40,000.                                                     25             Please take a moment to review, and let me

                              70                                                              72

                                            GRADILLAS COURT REPORTERS
                                                   (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 20 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1   know when you are ready for my questions.                    1              MR. SMITH: Okay.
 2              (A pause occurred in the proceedings.)            2          A. So looking over this again, it -- it does
 3          A. Okay.                                              3   seem kind of confusing, but my understanding is that
 4          Q. Do you recognize Exhibit 177?                      4   Chase and whoever he's -- he's working with is allocating
 5          A. I do.                                              5   their resources to double down on Kin, yeah. So whoever
 6          Q. And what is it?                                    6   Chase is -- is working with at this time.
 7          A. It is an email from Chase Barker with Kin.         7          Q. (By Ms. D'Allaird) Okay. You can give
 8          Q. And did you receive this email?                    8   that back to me.
 9          A. I did.                                             9          A. Okay.
10          Q. Okay. Who's Chase Barker?                         10              MS. D'ALLAIRD: Let's take a break now,
11          A. Chase is someone who works with the Kin           11   and then we can come back and have -- I think we can
12   Foundation. I believe he started as a developer for one     12   finish up.
13   of the teams on one of the apps in the ecosystem, and       13              MR. SMITH: Oh, really? Okay.
14   then to my knowledge, I guess he was hired by the Kin       14              MS. D'ALLAIRD: Yeah. So let's --
15   Foundation as kind of a -- I can't remember the word that   15              MR. SMITH: Okay. How much longer --
16   they use. I guess it's on here, right? Well, now he's       16              MS. D'ALLAIRD: -- go off the record.
17   called technical program director.                          17              MR. SMITH: -- do you think you have?
18              Originally, he was kind of our main              18              MS. D'ALLAIRD: I'm sorry?
19   technical contact for any support we needed with their      19              MR. SMITH: We can go off the record, I'm
20   SDK, I think I mentioned earlier.                           20   sorry.
21          Q. To your knowledge, does Mr. Barker have           21              MS. D'ALLAIRD: We can go off the record.
22   any affiliation with Kik?                                   22              THE VIDEOGRAPHER: The time is 1:03 p.m.
23          A. Not that I know of, no.                           23   and we're going off the record.
24          Q. Just reading this email, looking at this          24              (Recess taken from 1:03 p.m. until
25   exhibit right now, do you know what this email relates      25   1:36 p.m.)

                              73                                                              75

 1   to?                                                          1               THE VIDEOGRAPHER: The time is 1336 and
 2         A. From what I'm seeing, it's talking about            2   we're back on the record.
 3   the shutting down of the Kik Messenger app and, I guess,     3           Q. (By Ms. D'Allaird) Mr. Dowd, I've just
 4   kind of a restructuring and what it's going to look like.    4   handed to you what was previously marked as Exhibit 12 in
 5         Q. Do you recall reading this email at the             5   this litigation. I'll note for the record that it was
 6   time?                                                        6   marked as Exhibit 2 in the investigation leading to this
 7         A. I do, yeah.                                         7   action.
 8         Q. Okay. Looking at this email, do you have            8               Take a moment to review this document, let
 9   an understanding of who will be shutting down Kik            9   me know when you're ready for my questions. I'm going to
10   Messenger?                                                  10   be asking you about a few things throughout it, so I
11         A. From what I'm reading here, it says that           11   don't want to point you to anything in particular.
12   Kik will be shutting down Kik Messenger.                    12           A. Okay.
13         Q. Looking at the sentence, quote, "By doing          13           Q. But just take a look, and let me know when
14   so, we are able to allocate our resources to double down    14   you're ready.
15   on Kin moving forward."                                     15               (A pause occurred in the proceedings.)
16             Did I read that sentence accurately?              16           A. I'm ready.
17         A. Yes.                                               17           Q. Mr. Dowd, do you recognize Exhibit 12?
18         Q. Okay. Do you have an understanding of who          18           A. Not specifically, no, but I believe that
19   the "we" is in that sentence?                               19   I've read this.
20             MS. BAILEY: Objection.                            20           Q. The title is: "Kin:" -- I'm reading on
21             MR. SMITH: You're asking what his                 21   the first page -- "a decentralized ecosystem of digital
22   understanding is, or are you asking him what Chase meant    22   services for daily life." Underneath that, in all caps:
23   when he wrote it?                                           23   "POSITION PAPER."
24             MS. D'ALLAIRD: I'm asking what his                24               Does that sound familiar to you at all?
25   understanding is.                                           25           A. I mean, not -- not specifically, no. I

                              74                                                              76

                                            GRADILLAS COURT REPORTERS
                                                   (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 21 of 33
                                                                                                             Samuel Dowd
                                                                                                                12/13/2019

 1   think this is the paper that I read before investing, but    1           Q. And then underneath that, a bolded heading
 2   that was quite a few years ago now so I'm not entirely       2   of, "Platform limitations and off-chain solution."
 3   sure.                                                        3               Do you see that?
 4           Q. When you say the paper you read before,           4           A. Yes.
 5   are you referring to the white paper for Kin?                5           Q. And I want to just read the first sentence
 6           A. Correct.                                          6   of the very last paragraph on that page. It begins with
 7           Q. Can we turn to page 11 of Exhibit 12, and         7   the word "Given."
 8   it's a Bates number that ends in 11.                         8               Quote: "Given these barriers, Kik will
 9              Do you see it?                                    9   initially implement a semi-centralized hybrid on-chain
10              Do you see the title in bold: "Kin               10   and off-chain Transaction Service for scalable
11   integration [into] Kik" -- or I'm sorry. Let me read        11   interactions with the Kin cryptocurrency."
12   that again. I read that incorrectly.                        12               Did I read that accurately?
13              "Kin integration in Kik."                        13           A. Yes.
14           A. Yes.                                             14           Q. And did you read this section of this
15           Q. Do you see that?                                 15   document before you purchased Kin?
16              Did you read this section of this                16           A. I don't remember specifically, but I
17   document?                                                   17   believe I at least skimmed it, yes.
18           A. I believe that I did, yes.                       18           Q. Okay. Based on this sentence, who do you
19           Q. Okay. I'm going to read the second               19   understand will "initially implement semi-centralized
20   sentence underneath that heading. It begins with, "Over     20   hybrid on-chain and off-chain transaction service for
21   time."                                                      21   scalable interactions" --
22              Quote: "Over time, Kik will work to              22               MS. BAILEY: Object --
23   integrate Kin into Kik's chat ecosystem for the benefit     23           Q. (By Ms. D'Allaird) -- "with the Kin
24   of users, platform developers, and partners."               24   cryptocurrency"?
25              Did I read that accurately?                      25               MS. BAILEY: Sorry. Objection.

                             77                                                               79

 1         A. Yes.                                                1           A. Based on this sentence, I see that Kik
 2         Q. Okay. Based on this sentence, who do you            2   will initially implement it.
 3   understand will integrate Kin into the Kik chat              3           Q. (By Ms. D'Allaird) Did you have an
 4   ecosystem?                                                   4   understanding that Kik would do that work at the time
 5         A. Based on this sentence, Kik.                        5   that you were considering purchasing Kin?
 6         Q. Did you understand that at the time that            6                MS. BAILEY: Objection.
 7   you were considering purchasing Kin?                         7           A. I don't -- I don't know that I was really
 8         A. Yes.                                                8   looking at specifically who was going to create the
 9         Q. Did you have any understanding as to                9   initial blockchain when I purchased Kin, but -- yeah.
10   whether Kik would be working to integrate Kin into Kik's    10           Q. (By Ms. D'Allaird) All right. Let's turn
11   chat ecosystem after the Kin ICO ended?                     11   to page 23 of this document, ending in Bates Number 23.
12         A. Are you asking if I was understanding              12                And I want to look at Number 7:
13   specifically when they were going to do it?                 13   "Conclusion."
14         Q. Yes, that is what I'm getting at. Yes.             14                Do you recall reading this section of this
15         A. I mean, I don't -- I don't know as far as          15   document, Mr. Dowd?
16   kind of specific times or anything. I know what this --     16           A. I believe I read this section, yeah.
17   I understood what this was saying, which is that they       17           Q. And the third paragraph under
18   will work to integrate it, but as far as the timing, I      18   "Conclusion," I want to read into the record the first
19   don't know.                                                 19   sentence of that paragraph. It begins with "With."
20         Q. Okay. Can you turn to page 18, also                20                Quote: "With the aim of fostering a
21   ending in Bates Number 18.                                  21   vibrant economy based around the Kin cryptocurrency, the
22             At the very top, there's a Number 5 and           22   company will pledge all its resources to make Kin the
23   then, "Technical considerations."                           23   primary transaction currency in its chat app and promote
24             Do you see that?                                  24   services from the Kin Ecosystem to its millions of
25         A. Yes.                                               25   users."

                             78                                                               80

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 22 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1             Did I read that accurately?                        1   you regarding this litigation?
 2          A. Yes.                                               2          A. I don't recall. It would -- it would have
 3          Q. And based on this sentence, who did you            3   been in 2019, though.
 4   understand to "pledge all [of] its resources to make Kin     4          Q. Do you recall, roughly, the season?
 5   the primary transaction currency in its chat app"?           5          A. Let's see. I was living in Colorado, so
 6             MR. SMITH: Objection.                              6   after April.
 7             MS. D'ALLAIRD: You can answer.                     7          Q. After April.
 8          A. My understanding was that Kik would be the         8             Okay. And who from Kik's counsel first
 9   one that it's talking about right here.                      9   reached out to you regarding this litigation?
10          Q. (By Ms. D'Allaird) Was that your answer at        10          A. I honestly don't remember who.
11   the time -- or was that your -- sorry, was that your        11          Q. How did they reach out to you?
12   understanding at the time?                                  12          A. I believe it was email.
13          A. Yeah. To the best of my memory, I did             13          Q. Okay. And do you recall what was said?
14   understand that Kik was going to be the one that was        14          A. My recollection is that before they had
15   implementing Kin into Kik, into its chat app.               15   reached out, I had been reached out to by a member of the
16          Q. Okay. You said earlier about this                 16   Kin Foundation. And they had kind of explained that they
17   document that you may have read it, but it was quite a      17   were -- I don't know if they were looking for witnesses
18   few years ago. Approximately -- approximately when are      18   or whatever it was, but they were asking if they could
19   you referring to, like what year?                           19   give my name to Cooley as a potential witness.
20          A. Am I allowed to look at this, the date            20             And so then the email from Cooley was
21   here and use that?                                          21   following up on that and, I believe, just asking to set
22          Q. You can use that if you want --                   22   up a meeting to kind of talk more about what they were
23          A. Okay.                                             23   looking for.
24          Q. -- but I was hoping to get your memory.           24          Q. So just unpacking that a little bit, you
25          A. Yeah. I mean, yeah, all of this stuff was         25   said that you first heard from someone from the Kin

                              81                                                              83

 1   happening in -- in the time that it was -- these things      1   Foundation. Do you recall who from the Kin Foundation?
 2   were all going down, so it was between this being            2          A. Chase Barker.
 3   released and the token distribution event, is when I read    3          Q. Chase Barker. And that's the individual
 4   the white paper.                                             4   who we saw on an email earlier today?
 5          Q. Okay.                                              5          A. Correct.
 6          A. So --                                              6          Q. And he reached out to you how?
 7          Q. I think you -- earlier, we established             7          A. I believe he used Slack, but that's -- I
 8   that you received Kin at some point in September of 2017?    8   don't remember.
 9          A. Yeah. That's what we established, yeah.            9          Q. You don't remember? Okay.
10          Q. And you read this at some point prior to          10          A. Yeah. Some digital written communication.
11   that?                                                       11          Q. And what did he tell you?
12          A. Correct, yeah.                                    12          A. I don't recall the exact conversation, but
13          Q. Did you read this in -- in 2017?                  13   he mentioned the lawsuit and that -- I think maybe he
14          A. Yes.                                              14   said that I would be a good witness or -- or something
15          Q. So that was a couple years ago --                 15   like that.
16          A. Yeah.                                             16          Q. Okay.
17          Q. -- roughly speaking?                              17          A. And that he wanted to give my information
18          A. Roughly speaking, yeah.                           18   to Kin or Kik or whatever's attorneys so that they could
19          Q. Okay. All right. You can give that back           19   reach out and talk to me more.
20   to me. Thank you.                                           20          Q. And -- and you said that was Cooley; is
21          A. Uh-huh.                                           21   that Cooley the law firm?
22          Q. Mr. Dowd, has counsel for Kik ever reached        22          A. That was my understanding, yeah.
23   out to you regarding this litigation?                       23          Q. Okay. And then someone from Cooley
24          A. Yes.                                              24   reached out to you to set up a meeting?
25          Q. And when, when did they first reach out to        25          A. Yeah. To my memory, that's how it

                              82                                                              84

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 23 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1   happened.                                                    1   SEC on one side, Kik on the other, and that they
 2           Q. And did that meeting take place?                  2   represent Kik. And I think they may have introduced me a
 3           A. Yes.                                              3   little bit to the arguments of each side, but I don't
 4           Q. Okay. And approximately when was the              4   know that that's -- I don't know how far they went into
 5   meeting?                                                     5   that.
 6           A. I mean, probably within a couple weeks            6            Q. What can you tell me about what they said
 7   after those emails, but I don't remember specifically.       7   about the arguments? What can you remember about that?
 8           Q. Okay. Was it an in-person meeting?                8            A. I mean, I can't say anything with
 9           A. No. It was a -- I had -- they sent me a           9   certainty. Do you want me to kind of guess or -- I --
10   dial-in and I called in.                                    10            Q. No.
11           Q. It was a phone call?                             11            A. No? Okay.
12           A. Yeah.                                            12            Q. I want to know what you -- I'm trying --
13           Q. Okay. How long was the phone call?               13            A. Yeah.
14           A. I don't remember.                                14            Q. -- right now to just know what you
15           Q. Okay. Who was on the phone call?                 15   remember.
16           A. I believe that you (indicating) were on          16            A. Yeah. I mean, so I don't remember
17   it, that she was on it.                                     17   anything they specifically said on that phone call. I
18           Q. And you're -- for the record, you're --          18   have recollections of, like, what the arguments are just
19              MS. BAILEY: Jenna.                               19   from general knowledge. But from that phone call, I
20           Q. (By Ms. D'Allaird) -- nodding towards            20   don't remember what they said, no.
21   Ms. Bailey?                                                 21            Q. When you refer to your knowledge of the
22           A. Nodding toward Ms. Bailey. There were, I         22   general arguments, is that -- is that based on things
23   think, around four different people that I had never met    23   that you've read on the Internet?
24   before.                                                     24            A. Primarily, yes. Yeah.
25           Q. Okay.                                            25            Q. At the end of the call, they asked if they

                              85                                                               87

 1          A. And I do not remember their names.                 1   could put your name forward, I think you said?
 2          Q. Okay. Was anyone on the phone with you?            2            A. That's what I remember, yeah.
 3   So other than members of Kik's counsel, was there anyone     3            Q. Did you have any understanding of what
 4   else on the phone?                                           4   that meant?
 5          A. Not to my knowledge, no.                           5            A. I think I actually asked them kind of what
 6          Q. Was anyone from Kik, the company, on the           6   that meant, like what my responsibilities would be if
 7   phone?                                                       7   they -- if they were to do that. And so they kind of
 8          A. I don't think so, unless -- I mean, no, I          8   explained that most likely -- and I believe that was in
 9   don't think so.                                              9   this call -- that they explained that, most likely, I
10          Q. Okay. And what was discussed during this          10   would get deposed by the SEC. Here we are today.
11   phone call?                                                 11               And then most likely, if the case goes to
12          A. I don't remember everything, but I                12   trial, that I would have to appear in court in New York,
13   remember they kind of laid out the lawsuit that's taking    13   I believe.
14   place, and we talked about -- I believe in this phone       14            Q. Okay. Anything else that you remember
15   call, we talked about my involvement with the               15   about this phone call?
16   cryptocurrency Kin and Pause For and how it uses Kin.       16            A. No, not specifically. No.
17   Yeah.                                                       17            Q. Okay. What happened after the phone call?
18              And then I think -- I think toward the end       18            A. I went back to work.
19   of the call, they -- they asked if they could put my name   19               MR. SMITH: Yeah.
20   forward to, I guess, to the SEC. And I don't think I        20            Q. (By Ms. D'Allaird) Did you hear from --
21   gave them an answer on the call, but it was brought up as   21   let me clarify my question.
22   an idea.                                                    22               After the phone call, did you ever hear
23          Q. What did they tell you about this lawsuit?        23   again from Kik's counsel?
24          A. I don't remember exactly, but it wasn't a         24            A. I did, yes. I was sent an email following
25   lot. I mean, just kind of the basic facts of, you know,     25   up, and I do not remember the contents of the email, but

                              86                                                               88

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 24 of 33
                                                                                                            Samuel Dowd
                                                                                                               12/13/2019

 1   I was emailed after the call.                              1   don't remember specifically.
 2         Q. About how long after the call was the             2          Q. And you're not a lawyer?
 3   email?                                                     3          A. I am not a lawyer.
 4         A. I would say within the week.                      4          Q. Tell me what was discussed on this second
 5         Q. Okay. Do you remember anything generally          5   call.
 6   about the contents of the email?                           6          A. As I remember, we talked about -- we
 7         A. I don't.                                          7   talked a little more about what it would look like if I
 8         Q. Okay. What happened after that email?             8   were to be called as a witness or, I guess, put forth as
 9   Did you reply?                                             9   a witness, and then they talked about Neil Smith.
10         A. I imagine I must have, but I don't               10          Q. And Neil Smith is your counsel --
11   remember specifically what happened next.                 11          A. My counsel.
12         Q. Do you remember if there were any other          12          Q. -- who is present today?
13   meetings or calls with Kik's counsel?                     13          A. Yes. And how they wanted Neil to
14         A. I know we had at least one other call, and       14   represent me so I had some kind of representation in the
15   probably just one other call.                             15   case.
16         Q. Okay.                                            16          Q. Okay. A couple questions.
17         A. Yeah, to kind of talk about some more            17              What did they tell you about what would
18   specifics of -- of how this was all going to work.        18   happen if you were named or called as a witness?
19         Q. Okay. Approximately when was that other          19          A. I mean, similar to what I mentioned
20   call?                                                     20   before. You know, we talked about the deposition, and I
21         A. I -- I don't remember.                           21   believe I specifically asked, you know, "Am I going to
22         Q. Who was on the call?                             22   have to go to New York twice to -- to do this?" And they
23         A. Probably the same people that were on            23   mentioned that, most likely, the SEC would come to me for
24   before.                                                   24   the deposition.
25         Q. So that would be Ms. Bailey --                   25              And then I asked about dates, and they --

                            89                                                               91

 1         A. Ms. Bailey.                                       1   at the time, I believe they told me that discovery --
 2         Q. -- and some other attorneys from Cooley?          2   which I think is a word -- was ending in November and so
 3         A. Yeah. I think there was a guy named Luke.         3   I would be deposed by November. That's my remember --
 4         Q. Luke?                                             4   memory.
 5         A. Yeah. That's all I remember.                      5             That apparently is not the case anymore.
 6         Q. Does Luke Cadigan sound familiar?                 6   And that the trial would happen sometime in 2020, but
 7         A. That does sound familiar.                         7   they couldn't give me too many specifics on when, but
 8         Q. Okay. You believe he was on that call?            8   that was their -- their estimate for when the trial would
 9         A. I believe he was. If he wasn't, he was            9   happen.
10   cc'd on the emails or something, but that name sounds     10          Q. What did they tell you about Mr. Smith?
11   familiar from Cooley.                                     11          A. They told me that he, I guess, is an
12         Q. Do you recall if he was on the first call        12   attorney that is separate from Kik and from Cooley and
13   as well?                                                  13   from Kin and from everyone else and that he -- he could
14         A. I believe he was.                                14   represent me as a witness.
15         Q. Okay.                                            15          Q. Okay. Do you have any understanding as to
16         A. I'm not 100 percent sure.                        16   why they were recommending a lawyer to represent you?
17         Q. Okay. Do you recall any other names --           17             MS. BAILEY: Objection.
18         A. No.                                              18          A. So my understanding, which was based off
19         Q. -- of folks on this call?                        19   what they said, is that they wanted a clear division
20              Do you recall if anyone from Kik, the          20   between me and them, I guess, and they can't -- I think
21   company, was on this call, the second call?               21   the way it works is that they can't represent me because
22         A. I believe the understanding I had at the         22   they're part of the case, so they needed a third party to
23   time is that most everyone on the call was from Cooley    23   represent me.
24   and then one may have been the counsel, like a general    24             They did also give me the option of
25   counsel at Kik. It all sounded like lawyer words, and I   25   finding my own counsel, I believe, but they -- they did

                            90                                                               92

                                         GRADILLAS COURT REPORTERS
                                                (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 25 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1   mention -- I forgot this earlier -- that Neil Smith was      1   something that -- I don't know specifically who's paying
 2   familiar with the SEC, and so they recommended him as        2   for it, but that I'm not paying for it.
 3   counsel.                                                     3           Q. (By Ms. D'Allaird) Okay. They mentioned
 4           Q. (By Ms. D'Allaird) Okay. Just -- I just           4   that it would be paid --
 5   want a yes-or-no answer to this question. I don't want       5           A. It would be paid.
 6   to get into any kind of substance.                           6           Q. -- by someone not you?
 7              Did you ever reach out to a lawyer, not           7           A. Right.
 8   Mr. Smith, to another lawyer about potentially               8           Q. Okay. Have you paid any out-of-pocket
 9   representing you in relation to being a witness in this      9   costs in relation to this deposition today?
10   litigation?                                                 10           A. Not yet, I guess. I mean, I've, you know,
11           A. No.                                              11   used gas to get here and I had to park in a garage, but
12           Q. Okay. Anything else that you can remember        12   technically, I haven't paid for either of those things
13   about this second call?                                     13   yet.
14           A. No.                                              14           Q. Will anyone be reimbursing you for those
15           Q. Okay. And after the call, did you have           15   out of -- those costs that you just mentioned?
16   any further communications with counsel for Kik?            16               MR. SMITH: Objection.
17           A. Yes. There were emails after the call.           17           A. It's my understanding that I can get
18           Q. Okay. And the emails, do you remember who        18   reimbursed for those things. I don't know exactly who or
19   from Kik's counsel sent those emails?                       19   how that happens, but when we -- when I originally talked
20           A. I don't, no.                                     20   to Cooley about the deposition, they did -- or and about
21           Q. Okay. And what did those emails relate           21   the trial as well, they mentioned that I could have -- I
22   to?                                                         22   could be reimbursed for, like, my costs associated with
23           A. Again, the -- you know, me being provided        23   it.
24   as a witness for this case, yeah, and more logistic         24           Q. (By Ms. D'Allaird) Did they specify who
25   questions and things of that nature. I'm really trying      25   would be reimbursing you?

                             93                                                                95

 1   to remember more specifics and I've got nothing.             1           A. I don't think so, no.
 2            Q. Okay. If that's all you can remember --          2           Q. Okay. Has anybody made any payments to
 3            A. That's all I remember.                           3   you for appearing today at this deposition?
 4            Q. -- then we'll stop at that. Okay.                4           A. No.
 5                Mr. Dowd, have you paid any legal bills in      5           Q. Do you have an understanding of any
 6   relation to this lawsuit?                                    6   payments that may come to you in the future for appearing
 7            A. No.                                              7   here today at this deposition?
 8                MR. SMITH: Objection.                           8               MR. SMITH: So same objection as before.
 9            A. No.                                              9               If your understanding is based on
10            Q. (By Ms. D'Allaird) Okay. Do you have an         10   conversations we've had, you can answer just yes or no;
11   understanding of who is covering those bills?               11   but if it's based on other conversations, you can talk
12                MR. SMITH: Objection. Sorry. I -- if --        12   about that. But I think that's a yes-or-no question,
13   it's -- I think he can get to the point of it, your         13   so . . .
14   question.                                                   14           Q. (By Ms. D'Allaird) Well --
15                But if your understanding is based on          15           A. Can --
16   conversations you and I have had, I don't -- you can just   16           Q. -- it --
17   answer yes or no to that. If you have an understanding      17               MR. SMITH: Do you have an understanding,
18   from other conversations --                                 18   yes or no.
19                THE WITNESS: Uh-huh.                           19           A. Can you repeat the question? Sorry.
20                MR. SMITH: -- that you and I did not have      20               MS. D'ALLAIRD: Can we read back the
21   directly, then that's a different answer.                   21   question.
22            A. Remembering. I remember that when, I            22               (The following question was read:
23   guess, the representatives with Cooley talked to me         23               "QUESTION: Do you have an understanding
24   originally about me getting counsel, they mentioned that    24   of any payments that may come to you in the future for
25   I would not have to pay for that, that that would be        25   appearing here today at this deposition?")

                             94                                                                96

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 26 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1          A. Yes.                                               1              (Deposition Exhibit 178 was marked.)
 2          Q. (By Ms. D'Allaird) Okay. And who do you            2              THE COURT REPORTER: 178.
 3   understand will be making those payments?                    3              MR. SMITH: Thanks.
 4          A. I don't know. I don't know.                        4          Q. (By Ms. D'Allaird) Mr. Dowd, I've just
 5          Q. Okay. What is your understanding based             5   handed to you what has now been marked as
 6   on?                                                          6   Exhibit Number 178. It is an email chain.
 7          A. Conversations with representatives of              7              The first email at the very top of the
 8   Cooley.                                                      8   first page of this exhibit is dated October 17, 2019. It
 9          Q. Okay. And what did they tell you about             9   bears a Bates range of SD underscore KIK
10   future payments that you may receive for appearing at       10   underscore 0000671 through 675.
11   this deposition today?                                      11              Please take a look at this exhibit, and
12          A. To my memory, I mentioned to them that            12   let me know when you're ready for my questions.
13   owning a business and being, you know, the person that      13              MR. SMITH: Would you like him to read the
14   does all the development, I'd -- it was difficult for me    14   whole chain?
15   to set aside time during workdays to come out here, and     15              MS. D'ALLAIRD: Yes, please.
16   so I mentioned to them that my hourly rate was the $75.     16              MR. SMITH: Okay.
17             And from my understanding of their                17              So why don't you start at the back because
18   response, then I could be reimbursed for the time that I    18   it goes historically.
19   spent on being deposed or the trial or whatever.            19              (A pause occurred in the proceedings.)
20          Q. Okay. The $75-per-hour amount, that               20          A. Okay.
21   refers to your consulting hourly rate?                      21          Q. (By Ms. D'Allaird) Mr. Dowd, do you
22          A. Correct.                                          22   recognize the email chain at Exhibit 178?
23          Q. Okay. And did anyone at Cooley give you           23          A. I do.
24   an indication as to who would be paying you that hourly     24          Q. I want to start at the beginning on,
25   rate?                                                       25   historically, the first email of the chain, and that

                             97                                                                99

 1             MS. BAILEY: Objection.                             1   appears at the page ending in Bates Number 674.
 2          A. Not to my knowledge, no.                           2               There's an email at the top dated Friday,
 3          Q. (By Ms. D'Allaird) Okay. And do you have           3   September 27, 2019, at 2:12 p.m.
 4   an understanding of the amount that you might receive for    4               Do you see that?
 5   appearing here today?                                        5           A. Yes.
 6             MR. SMITH: Objection. I don't know what            6           Q. Okay. It's hard to see who this is sent
 7   you mean. I guess it's a confusing question. Do you          7   to because it just says, "Bailey, Jenna . . . wrote:" and
 8   mean how many hours it's going to take? I mean, he's         8   then, "Hi Samuel."
 9   told you it's sort of an hourly billing rate, so . . .       9               But if you look at the email, the next
10          Q. (By Ms. D'Allaird) Do you have an                 10   email there, there's a reply. And if you turn back to
11   understanding of how much you're going to be paid --        11   the Bates page of 673, there's a "Samuel Dowd"
12          A. I mean --                                         12   responding.
13          Q. -- for being here today?                          13               Do you see that?
14          A. The --                                            14           A. Yes.
15             MR. SMITH: The day's not over.                    15           Q. Yeah.
16          Q. (By Ms. D'Allaird) The amount?                    16               Based on that, do you know if you received
17             MR. SMITH: It's hard to say. The day's            17   this first email that I'm just referring to on the page
18   not over.                                                   18   with Bates Number 674?
19             MS. D'ALLAIRD: Okay.                              19           A. Yes. Yeah.
20             MR. MENDEL: You can answer. Go ahead.             20           Q. Okay. And do you recall reading this
21             MR. SMITH: You can answer, if you                 21   email?
22   understand.                                                 22           A. I do.
23             MS. D'ALLAIRD: You can answer.                    23           Q. Okay. Is this the email you were
24          A. Yeah, my -- my understanding is limited to        24   referring to a few moments ago, the first email from
25   my hourly rate. That's all I -- all I've been told.         25   Kik's counsel to you?

                             98                                                               100

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 27 of 33
                                                                                                               Samuel Dowd
                                                                                                                  12/13/2019

 1          A. Yeah, the first email. Yes.                        1           A. Yes.
 2          Q. Okay. I see in here, there's a reference           2           Q. Okay. And did you receive that email?
 3   to, quote, "I believe you already touched base with          3           A. Yes.
 4   Chase . . ."                                                 4           Q. Okay. And in the cc line, there's someone
 5               That's Chase Barker?                             5   named Eileen Lyon, L-y-o-n.
 6          A. That's Chase Barker --                             6               Do you know who that is?
 7          Q. Okay.                                              7           A. I believe that's the -- the person I
 8          A. -- is my understanding.                            8   mentioned earlier who was the counsel at Kik, but I don't
 9          Q. And then I want to read the last sentence          9   know specifically.
10   in that -- in the full -- the large paragraph there.        10           Q. Okay. And looking at this now, does that
11               Quote: "As a TDE purchaser and a                11   bring to your mind whether or not Ms. Lyon was on that
12   developer who is involved in the Kin community, we would    12   first call?
13   very much appreciate a 30 minute call to provide some       13           A. I'm pretty sure she was, but I don't know
14   context about the case and how you could potentially help   14   for sure.
15   in our defense."                                            15           Q. Okay. And then on the cc line, if we keep
16               Did I read that accurately?                     16   moving over, there's Luke Cadigan.
17          A. Yes.                                              17               I believe you mentioned Luke Cadigan
18          Q. Okay. And then I see that there's a reply         18   earlier. He's one of Cooley's attorneys, right?
19   from you: "Hi Jenna,"                                       19           A. That's my understanding, yes.
20               "I'm available Tuesday from 1:30 to 5 p.m.      20           Q. And then there's someone called -- or
21   MDT."                                                       21   named Brett De Jarnette, D-e space J-a-r-n-e-t-t-e.
22               Did I read that accurately?                     22               Do you know who that is?
23          A. Yes.                                              23           A. I don't --
24          Q. And that's setting up the call, the first         24           Q. Okay.
25   call that you had?                                          25           A. -- no.

                             101                                                              103

 1          A. That's correct.                                    1          Q. And you don't have any recollection if he
 2          Q. Okay. Reading this email, does that bring          2   was on that first call?
 3   to mind anything else about that phone call, that first      3          A. I don't remember if he was or not, no.
 4   phone call that you had?                                     4          Q. Okay. Okay. I want to read part of this
 5          A. Yeah. I mean, so the part about me being           5   second sentence in this email, beginning with, "please
 6   a TDE purchaser and a developer, that reminds me more        6   do."
 7   specifically of why they were talking about me being         7             Quote: ". . . please do let us know if
 8   someone that they would potentially want to call as a        8   you have any additional questions about the process and
 9   witness, because of my multiple ways that I'm involved in    9   what it would involve."
10   the ecosystem.                                              10             Did I read that portion of that sentence
11          Q. Okay. Do you recall anything else about           11   correctly?
12   Kik's counsel providing context about the case to you?      12          A. Yes.
13          A. No.                                               13          Q. Okay. There's a reference to "additional
14          Q. No?                                               14   questions."
15             What about any other discussion of how you        15             Did you have questions during that first
16   could potentially help in Kik's defense?                    16   call?
17          A. Other than the -- the -- what I just              17          A. I mean, I would imagine that I asked some
18   mentioned, no, nothing new.                                 18   questions about, as I mentioned earlier, the process of
19          Q. Other than being a witness?                       19   being a witness in a -- in a court case.
20          A. Correct, yeah.                                    20          Q. Okay. Okay. Then moving up the chain,
21          Q. And then just moving up the chain, so I'm         21   there's another email on Tuesday, October 8, 2019, from
22   on the page with the Bates stamp ending in 673, there's     22   Ms. Bailey.
23   an email from Ms. Bailey to you, dated Tuesday,             23             Again, it doesn't show who it's being sent
24   October 1, 2019 at 6:07 p.m.                                24   to, but looking at this email, do you know if you
25             Do you see that?                                  25   received this email?

                             102                                                              104

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 28 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1           A. Yes, I did receive this email.                    1               Did I read that accurately?
 2           Q. Okay. Ms. Bailey writes in the second             2          A. Yes.
 3   sentence, quote: "I just wanted to check in with you and     3          Q. Okay. What did you mean?
 4   see if you had any additional thoughts or questions about    4          A. So basically what I said. It's -- it was
 5   our discussion last week," end quote.                        5   difficult for me to justify taking time off of work to
 6              Did I read that correctly?                        6   get involved in this case.
 7           A. Yes.                                              7          Q. And "New York" refers to, I think you
 8           Q. Okay. Now, that email is dated October 8.         8   mentioned the trial being in New York?
 9   The email prior to that from Ms. Bailey to you is dated      9          A. Yeah, that was my understanding, is the
10   October 1. There's about a week in between.                 10   trial would be in New York.
11              Is there any reason in particular why --         11          Q. Okay. And then the last sentence of your
12   well, I should ask this: Had you emailed them in between    12   email, quote, "I hope you have luck finding witnesses,"
13   that time?                                                  13   end quote.
14           A. Not to my knowledge, no.                         14               Did I read that accurately?
15           Q. Okay. Or otherwise reached out to anyone         15          A. Yes.
16   at Cooley?                                                  16          Q. Okay. And "finding witnesses," does that
17           A. Not to my knowledge.                             17   refer to finding witnesses for Kik's defense?
18           Q. Is there any reason why you had not in           18          A. Yeah. Yeah.
19   those seven days?                                           19          Q. And so at this point in time, you are not
20              MR. SMITH: Objection.                            20   inclined to be a witness for Kik?
21           A. I mean, I imagine there's a variety of           21          A. When I sent this email, correct, yeah.
22   reasons. I don't know exactly what I was doing that         22          Q. Let's move on to the next email on the
23   week, but I'm sure I was doing a lot. So, yeah, I mean,     23   previous page ending in Bates Number 672.
24   that's not a -- that's not above the standard amount of     24               It's an email dated October 11, 2019, at
25   time it takes me to respond to an email.                    25   10:49 a.m. It appears to be from you and then Ms. Bailey

                             105                                                              107

 1           Q. (By Ms. D'Allaird) Okay. Okay. Now let's          1   and the other individuals that we -- we saw on the
 2   move -- let's continue to move up the chain.                 2   previous email on October 1 in this chain.
 3               The next email on the same page, on              3              Looking at this email, did you send this
 4   Thursday, October 10, 2019. It appears to be from you.       4   email?
 5   We don't see who it's to. But the first sentence is:         5          A. I did.
 6   "[Hi] Jenna and all."                                        6          Q. Okay. And I should ask: In between the
 7               Just looking at this email, did you write        7   email that you sent on October 10, 2019 and the one we're
 8   and send this email?                                         8   looking at right now, October 11, had you had any
 9           A. I did.                                            9   communication with anyone at Cooley?
10           Q. Okay. Did you send it to Ms. Bailey and          10          A. No.
11   the others, individuals who were listed on the email that   11          Q. Okay. Anyone at Kik?
12   we saw earlier on October 1 --                              12          A. Not to my knowledge, no.
13           A. Yeah --                                          13          Q. Okay. Why did you send this email?
14           Q. -- 2018?                                         14          A. Well, I don't remember the specific
15           A. -- to my memory, I just pressed "Reply           15   reason, but to my memory, I had looked at my previous
16   All," so it was probably to all of those --                 16   email and kind of thought about it a little bit more.
17           Q. Okay.                                            17              And I wanted to -- I wanted to be a
18           A. -- cc's.                                         18   witness. I wanted to be a part of this; I just didn't
19           Q. Okay. I want to read the first sentence          19   have the time. And so I wanted to send one more email
20   of your email. Quote: "I have put a good bit of thought     20   just to clarify that if there was a way that we could
21   into it, and I just don't" know -- I just -- excuse me.     21   make it work where I wasn't, you know, basically losing
22   Let me start over because I want to read that accurately.   22   money by participating, then I could participate.
23               Quote: "I have put a good bit of thought        23          Q. Okay. I -- I want to read the first two
24   into it, and I just don't think I can justify taking the    24   sentences of your email.
25   time off to go to New York right now," end quote.           25              Quote: "I guess I should clarify. I

                             106                                                              108

                                            GRADILLAS COURT REPORTERS
                                                   (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 29 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1   really do want to help."                                     1   SEC."
 2              Now I'm going to write -- read the                2              Did I read that accurately?
 3   third -- did I read those two accurately?                    3         A. You did.
 4           A. Yes.                                              4         Q. What did you mean by that statement?
 5           Q. Now I'm going to read the third sentence.         5         A. Well, I was telling a joke, first of all.
 6              Quote: "I would just need to be                   6              But what I meant was that I've never been
 7   compensated to justify it to the business owner part of      7   involved in any kind of legal proceeding; I've never been
 8   myself."                                                     8   to court; I've never been a witness; I've never been
 9              What did you mean by this statement?              9   deposed, none of those things.
10           A. Similar to what I was just saying, is that       10         Q. Did you understand -- did you have an
11   as someone who works hourly, every hour that I'm not        11   understanding that Kik's attorneys were asking you to
12   working is money that I'm no longer going to get, which     12   argue against the SEC?
13   means, you know, rent that I can't pay.                     13              MR. SMITH: Objection.
14              So in order to take on a new project with        14         A. That was not my understanding. My
15   an unknown amount of hourly commitment, I just need to      15   understanding was that I would be a third-party witness,
16   make sure that I wasn't going to lose money while doing     16   I guess third party to anyone involved in the case.
17   that.                                                       17         Q. (By Ms. D'Allaird) All right. Moving up
18           Q. And were you asking to be compensated to         18   the chain, looks like there's a reply at 5:41 p.m. on
19   be a witness for Kik?                                       19   October 11, 2019 from Ms. Bailey. Again, we don't see
20              MR. SMITH: Objection.                            20   the email addresses of who is on this email. It's
21              MS. D'ALLAIRD: You can answer.                   21   addressed "Hi Sam."
22           A. So -- I mean, the email does say that, you       22              Looking at this email, do you recall if
23   know, "need to be compensated." So yeah, I was -- I was     23   you received this email?
24   asking to have my time, basically, reimbursed, yeah.        24         A. I did receive this email.
25           Q. (By Ms. D'Allaird) At this point in time,        25         Q. Okay. A few sentences in, I want to read,

                             109                                                              111

 1   you are not inclined to serve as a witness for Kik           1   quote: "Generally, I am optimistic that we could figure
 2   without compensation, correct?                               2   something out that works for you and doesn't
 3               MR. SMITH: Objection. Do you mean when           3   inconvenience you too much. To that point, I think it
 4   he wrote the email, or do you mean today?                    4   makes sense to set up a call early next week to talk
 5               MS. D'ALLAIRD: When he wrote the email.          5   through our options."
 6   I'll --                                                      6              Did I read that accurately?
 7               MR. SMITH: Sorry. Thank you.                     7          A. Yes.
 8            Q. (By Ms. D'Allaird) Let me look back at the       8          Q. Okay. And does that refer to setting up
 9   question here.                                               9   that second call that you had?
10               All right. At the time that you wrote           10          A. I believe it does, yeah.
11   this email on October 11, 2019, you were not inclined to    11          Q. Okay. Looking at this email, okay, not --
12   serve as a witness for Kik without compensation, correct?   12   not looking at the others just yet, but looking at this
13               MR. SMITH: Objection.                           13   email, does that bring to mind anything else about that
14            A. Can -- can you --                               14   second call that you had with Kik's counsel?
15               MS. D'ALLAIRD: You can answer.                  15          A. Yes. Yeah. I had forgotten that during
16            A. -- clarify what you mean by "not                16   that call, we had discussed the reimbursement options. I
17   inclined"?                                                  17   had forgotten that that was part of what we discussed on
18            Q. (By Ms. D'Allaird) You weren't agreeing at      18   the second call.
19   that time to be a witness without compensation?             19          Q. All right. Anything else?
20            A. I had not yet agreed to be a witness, but       20          A. No.
21   I did want to be a witness, as the email says that          21          Q. Okay. Then moving up the chain, there's a
22   "I . . . do want to help." But no, I had not agreed to      22   reply from you.
23   be a witness.                                               23          A. Uh-huh.
24            Q. The last sentence of this email, quote:         24          Q. October 11, 2019 at 5:06 p.m. You suggest
25   "I've never even argued a traffic ticket let alone the      25   a couple days.

                             110                                                              112

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                 Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 30 of 33
                                                                                                              Samuel Dowd
                                                                                                                 12/13/2019

 1             Then if we flip the page, there's an email         1          A. I believe in the second phone call with
 2   dated October 15, 2019 at 10:47 p.m. from Ms. Bailey,        2   the Cooley representatives, when we were talking about
 3   addressed "Hi Sam." Doesn't have any email addresses on      3   reimbursing for time, they mentioned a per diem, I guess,
 4   it.                                                          4   idea of reimbursing. And I believe that was more so for
 5             But do you recall receiving this email?            5   the trial itself since I would have to travel to,
 6          A. I do.                                              6   theoretically, New York.
 7          Q. Okay. And Ms. Bailey includes a link to            7               But yes, I was referring to, in the call,
 8   what appears to be Mr. Gates' profile at his law firm --     8   them mentioning that they -- they could reimburse me. I
 9             MR. SMITH: Mr. Smith.                              9   just need to have justification for what I normally would
10          Q. (By Ms. D'Allaird) Mr. Smith. Not                 10   be making.
11   Mr. Gates --                                                11          Q. Okay. Prior to this call, had you heard
12             MR. SMITH: I wish I was Mr. Gates.                12   of per diem rates?
13          Q. (By Ms. D'Allaird) -- that's --                   13          A. Yes.
14             MR. SMITH: That would be much better.             14          Q. Okay. So you were familiar with that.
15          Q. (By Ms. D'Allaird) -- Mr. Smith's profile         15               You said you thought the conversation was
16   on K&L Gates?                                               16   about a per diem for participating in the trial?
17          A. Yeah -- yes.                                      17               MR. SMITH: Objection.
18          Q. Okay. All right. And then the next                18          A. I mentioned that the -- that the per diem
19   email, Thursday, October 17, 2019 at 11:13 a.m., there's    19   was more -- more aimed at the trial since that was going
20   a reply from you to everybody who we see on these earlier   20   to be the time that I was traveling a full day. But not
21   emails: Ms. Lyon, Mr. Cadigan, Mr. De Jarnette, and         21   that -- not anything more than that.
22   Ms. Bailey.                                                 22          Q. (By Ms. D'Allaird) Okay. Did you have any
23             You write, quote, "If you still think it's        23   understanding as to whether or not the per diem would
24   best to hire" -- oh, let me ask, did you send this email?   24   apply to your appearance in the deposition?
25          A. I did.                                            25          A. I don't know if it was stated whether or

                              113                                                             115

 1         Q. Okay. And second sentence, quote: "If               1   not I would be paid per diem for the -- in fact, I know
 2   you still think it's best to hire Neil, that works for       2   it wasn't stated whether or not I would be paid per diem
 3   me."                                                         3   for the deposition. I was under the impression that I
 4               Did I read that accurately?                      4   would get some form of reimbursement for the deposition.
 5         A. Yes.                                                5          Q. Okay. That we discussed earlier? Okay.
 6         Q. Does that bring to mind anything else               6          A. Correct.
 7   about the conversation as to potentially retaining           7          Q. And then going up to the very top email in
 8   Mr. Smith as your counsel in relation to this litigation?    8   this chain, from Ms. Bailey to you, cc'ing the
 9         A. No.                                                 9   individuals that are also cc'd in the October 17 email,
10         Q. Okay. The next sentence in this email,             10   dated October 17, 2019.
11   quote: "As far as the per diem calculations go, my          11              Did you receive that email?
12   hourly rate for my consulting work is $75/hour."            12          A. I did.
13               Quote: "On average, I work 10 hours a           13          Q. Okay. And the first sentence in that
14   day. Depending on the day, I do different amounts of        14   email after "Hi Sam," quote: "This all makes sense,
15   consulting work and Pause For work, and the Pause For       15   thanks!" End quote.
16   work is obviously harder to calculate an hourly rate for.   16              Did I read that accurately?
17   But seeing as I'm consulting as a mobile developer, and     17          A. Yes.
18   I'm working on Pause For as a mobile developer, using the   18          Q. Okay. And what did you understand
19   same rate for both makes the most sense to me. So per       19   Ms. Bailey to mean by that statement?
20   hour: $75. Per diem: $750. Let me know if that all          20          A. My understanding was that she was
21   makes sense."                                               21   referring to what I said in my last email, asking her to
22               Did I read that accurately?                     22   let me know if it all made sense, and I was referring to
23         A. Yes.                                               23   my calculations for a per diem and per hour rate.
24         Q. Okay. What were you referring to with              24          Q. Okay. Mr. Dowd, have you worked as a
25   respect to "As far as the per diem calculations go"?        25   consultant this week prior to today, so Monday through

                              114                                                             116

                                            GRADILLAS COURT REPORTERS
                                                   (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 31 of 33
                                                                                                            Samuel Dowd
                                                                                                               12/13/2019

 1   Thursday of this week?                                       1            MR. SMITH: Don't talk about anything we
 2          A. Yes.                                               2   talked about in the call.
 3          Q. Okay. And what did you bill per hour for           3         A. And then also met with my deposition this
 4   that consulting work?                                        4   morning.
 5          A. $75 an hour.                                       5            MR. SMITH: Say you met with counsel this
 6          Q. Okay. And about how many hours did you             6   morning.
 7   work this week at that rate?                                 7         A. Oh, deposition -- counsel.
 8          A. I can't say I know off the top of my head.         8            THE WITNESS: Thank you.
 9          Q. Okay. Just approximately?                          9         Q. (By Ms. D'Allaird) Okay. So you had a
10          A. What's today's day, Friday?                       10   couple calls with your counsel to prepare for today's
11             MR. SMITH: Correct.                               11   deposition.
12          Q. (By Ms. D'Allaird) Today's Friday, so I'm         12            Don't tell me anything that was said, but
13   talking about Monday through Thursday.                      13   when did the phone calls take place?
14          A. For Monday through Thursday of this week,         14         A. I believe one was on -- one was yesterday
15   I would estimate that I worked around 30 hours at that      15   and one, I believe, was on Tuesday.
16   rate.                                                       16         Q. Okay. And the call on Tuesday, about how
17          Q. Did you do any other work this week at any        17   long was that call?
18   other hourly rate?                                          18            MR. SMITH: Objection.
19          A. Yes.                                              19            You can answer.
20          Q. Okay. And what work was that?                     20         A. I believe it was about one hour.
21          A. I believe I worked one or two hours for           21         Q. (By Ms. D'Allaird) And approximately how
22   Drumm Farm, the charity I mentioned earlier, and they pay   22   long was the call with your counsel yesterday?
23   me at a $50 rate, but that's the W-2 employee situation.    23            MR. SMITH: Objection.
24          Q. Okay. And just roughly, how many hours            24         A. I don't remember.
25   did you work for Drumm Farm?                                25         Q. (By Ms. D'Allaird) These were phone calls.

                             117                                                            119

 1         A. One or two.                                         1             Did your counsel provide you with any
 2         Q. One or two? Okay.                                   2   documents to review in preparation for today's
 3            MS. D'ALLAIRD: Okay. Can we take just a             3   deposition?
 4   two-minute break right now?                                  4             MR. SMITH: Objection.
 5            MR. SMITH: Sure.                                    5             So just say --
 6            MS. D'ALLAIRD: Go off the record.                   6             THE WITNESS: Is that something --
 7            THE VIDEOGRAPHER: The time is 1433 and              7             MR. SMITH: -- say yes or no.
 8   we're going off the record.                                  8             THE WITNESS: -- I'm allowed to talk
 9            (Recess taken from 2:33 p.m. until                  9   about?
10   2:38 p.m.)                                                  10         A. Yes.
11            THE VIDEOGRAPHER: The time is 1438 and             11         Q. (By Ms. D'Allaird) Yes?
12   we're back on the record.                                   12             Okay. About how many documents?
13         Q. (By Ms. D'Allaird) We're back on the               13             MR. SMITH: Objection.
14   record.                                                     14         A. About five.
15            Mr. Dowd, what did you do to prepare for           15         Q. (By Ms. D'Allaird) And did those documents
16   today's deposition?                                         16   refresh your memory as to the events that we discussed
17         A. Well, I had to -- I don't know if this             17   here today --
18   counts as to "prepare," but I had to produce those          18             MR. SMITH: Objection.
19   documents that we've gone over some of them, and I had a    19         Q. (By Ms. D'Allaird) -- in your deposition?
20   couple phone calls with my counsel, just kind of talking    20         A. Yes, some of them.
21   about what a deposition looks like --                       21         Q. In preparing for today's deposition, did
22            MR. SMITH: Just -- stop.                           22   you do anything else?
23            MS. D'ALLAIRD: Oh.                                 23         A. I read those documents. That's it.
24            MR. SMITH: Sorry.                                  24         Q. Okay. In preparing for today's
25            MS. D'ALLAIRD: Don't --                            25   deposition, did you meet with Kik's attorneys?

                             118                                                            120

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 32 of 33
                                                                                                            Samuel Dowd
                                                                                                               12/13/2019

 1          A. No.                                                1 concluded at 2:42 p.m. on the 13th day of December,
 2          Q. Okay. Did you speak with Kik's attorneys           2 2019.)
 3   in preparation for this deposition?                          3           * * * * *
 4             MR. SMITH: Objection.                              4
 5          A. No.                                                5
 6          Q. (By Ms. D'Allaird) No?                             6
 7          A. (Witness shook head from side to side.)            7
 8          Q. Okay.                                              8
 9             MS. D'ALLAIRD: Pass the witness.                   9
10             MS. BAILEY: Oh, sorry. So I only have, I          10
11   think, two questions. I promise I won't drag it out.        11
12                   EXAMINATION                                 12
13   BY MS. BAILEY:                                              13
14          Q. But I just -- does the fact that you're           14
15   being reimbursed for your expenses for testifying in this   15
16   case impact your testimony in any way?                      16
17          A. No.                                               17
18          Q. Is -- is the reimbursement that you're            18
19   receiving in any way contingent on the content of the       19
20   testimony that you're providing either here or at trial?    20
21          A. No.                                               21
22          Q. Okay.                                             22
23             MS. BAILEY: That's it.                            23
24             MR. SMITH: I just have two quick                  24
25   questions.                                                  25

                             121                                                             123

 1                   EXAMINATION                                  1        I, SAMUEL DOWD, hereby certify that I have read
 2   BY MR. SMITH:                                                  the foregoing transcript and that the same and
                                                                  2 accompanying correction sheets, if any, constitute a true
 3          Q. One is, without getting into the substance           and complete record of my testimony.
 4   of our discussion, Mr. Dowd, the documents that we sent      3
 5   you, those were all documents that you had first sent to     4 PAGE LINE          NOW READS             SHOULD READ
                                                                  5 ____ ____ _____________________ _____________________
 6   us, right?                                                   6 ____ ____ _____________________ _____________________
 7          A. Yes.                                               7 ____ ____ _____________________ _____________________
 8          Q. Okay. And counsel for the SEC had asked            8 ____ ____ _____________________ _____________________
                                                                  9 ____ ____ _____________________ _____________________
 9   you about your time this week.
                                                                 10 ____ ____ _____________________ _____________________
10              Did you spend any other time working on          11 ____ ____ _____________________ _____________________
11   any other projects this week, apart from your consulting    12 ____ ____ _____________________ _____________________
12   work and the work for Drumm Farm?                           13 ____ ____ _____________________ _____________________
                                                                 14 ____ ____ _____________________ _____________________
13          A. Yes.                                              15 ____ ____ _____________________ _____________________
14          Q. And what --                                       16 ____ ____ _____________________ _____________________
15          A. Yeah. I --                                        17
16          Q. What was that working on?                                         _____________________________________
                                                                 18              SAMUEL DOWD
17          A. For Pause For.                                    19        Subscr bed and sworn to before me this ________
18          Q. And about how many hours did you work this        20 day of _________________________, 20____.
19   week for the Pause For app?                                 21
                                                                           My Commission expires: ________________________
20          A. Roughly 10 to 20.                                 22
21              MR. SMITH: Okay. No other questions.                             _____________________________________
22              THE VIDEOGRAPHER: This concludes today's         23              Notary Public
23   recorded video session of Samuel Dowd. The time is 1442                     Address: ___________________________
                                                                 24
24   and we are going off the record.                                                  ___________________________
25              (WHEREUPON, the within proceedings were          25

                             122                                                             124

                                           GRADILLAS COURT REPORTERS
                                                  (424) 239-2800
                 Case 1:19-cv-05244-AKH Document 81-1 Filed 05/08/20 Page 33 of 33
                                                                                 Samuel Dowd
                                                                                    12/13/2019

 1            REPORTER'S CERTIFICATE
 2
 3         I, K. MICHELLE DITTMER, Registered Professional
 4   Reporter and Notary Public, State of Colorado, do hereby
 5   certify that previous to the commencement of the
 6   examination, the deponent was duly sworn by me to testify
 7   to the truth in relation to the matters in controversy
 8   between the parties hereto; that the said deposition was
 9   taken in machine shorthand by me at the time and place
10   aforesaid and was thereafter reduced to typewritten form;
11   that the foregoing is a true transcript of the questions
12   asked, testimony given, and proceedings had. I further
13   certify that I am not employed by, related to, nor
14   counsel for any of the parties herein, nor otherwise
15   interested in the outcome of this litigation.
16           IN WITNESS WHEREOF, I have affixed my signature
17   this 20th day of December, 2019.
18           My commission expires April 13, 2020.
19
          ____________________________________
20            K. MICHELLE DITTMER
           Registered Professional Reporter
21
22
23
24
25

                             125




                                            GRADILLAS COURT REPORTERS
                                                   (424) 239-2800
